EXHIBIT 10.1
 
EXECUTION COPY
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SALE AND SERVICING AGREEMENT
 
 
among
 
 
JOHN DEERE OWNER TRUST 2008
 
 
Issuing Entity
 
 
JOHN DEERE RECEIVABLES, INC.
 
 
Seller
 
 
and
 
 
JOHN DEERE CAPITAL CORPORATION
 
 
Servicer
 
 
 
 
Dated as of April 15, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

 
 


 
TABLE OF CONTENTS
 
Page
 

 
 
ARTICLE I
 
         
 
Definitions
 
       
 
SECTION 1.01
 
 
Definitions
 
 
1
 
 
SECTION 1.02
 
 
Other Definitional Provisions
 
 
16
 
 
SECTION 1.03
 
 
Calculations
 
 
17
 
       
 
ARTICLE II
 
         
 
Conveyance of Receivables
 
       
 
SECTION 2.01
 
 
Conveyance of Receivables
 
 
17
 
 
SECTION 2.02
 
 
Waiver
 
 
17
 
       
 
ARTICLE III
 
         
 
The Receivables
 
       
 
SECTION 3.01
 
 
Representations and Warranties of Seller
 
 
18
 
 
SECTION 3.02
 
 
Repurchase by Seller upon Breach
 
 
18
 
 
SECTION 3.03
 
 
Custody of Receivable Files
 
 
19
 
 
SECTION 3.04
 
 
Duties of Servicer as Custodian
 
 
19
 
 
SECTION 3.05
 
 
Instructions; Authority to Act
 
 
20
 
 
SECTION 3.06
 
 
Custodian’s Indemnification
 
 
20
 
SECTION 3.07     Effective Period and Termination 20        
 
ARTICLE IV
 
         
 
Administration and Servicing of Receivables
 
       
 
SECTION 4.01
 
 
Duties of Servicer
 
 
21
 
 
SECTION 4.02
 
 
Collection of Receivable Payments
 
 
21
 
 
SECTION 4.03
 
 
Realization upon Receivables
 
 
22
 
 
SECTION 4.04
 
 
Physical Damage Insurance
 
 
22
 
 
SECTION 4.05
 
 
Maintenance of Security Interests in Financed Equipment
 
 
22
 
 
SECTION 4.06
 
 
Covenants of Servicer
 
 
22
 
 
SECTION 4.07
 
 
Purchase by Servicer of Receivables upon Breach
 
 
22
 
 
SECTION 4.08
 
 
Servicing Fee
 
 
23
 
 
SECTION 4.09
 
 
Servicer’s Certificate
 
 
23
 
 
SECTION 4.10
 
 
Annual Statement as to Compliance; Notice of Default
 
 
23
 
 
SECTION 4.11
 
 
Report on Assessment of Compliance and Annual Independent Certified Public
Accountants’ Report
 
 
24
 
 
SECTION 4.12
 
 
Access to Certain Documentation and Information Regarding Receivables
 
 
25
 

 
 

 
i

--------------------------------------------------------------------------------

 



 
SECTION 4.13
 
 
Servicer Expenses
 
 
25
 
 
SECTION 4.14
 
 
Appointment of Sub-Servicer
 
 
25
 
 
SECTION 4.15
 
 
Information to be Furnished in the Event of Resignation or Termination
 
 
25
 
 
SECTION 4.16
 
 
Exchange Act Reports
 
 
25
 
       
 
ARTICLE V
 
         
 
Distributions; Reserve Account;
 
   
 
Statements to the Certificateholder and Noteholders
 
       
 
SECTION 5.01
 
 
Establishment of Trust Accounts
 
 
27
 
 
SECTION 5.02
 
 
Collections
 
 
30
 
 
SECTION 5.03
 
 
Additional Deposits
 
 
30
 
 
SECTION 5.04
 
 
Distributions
 
 
30
 
 
SECTION 5.05
 
 
Reserve Account
 
 
31
 
 
SECTION 5.06
 
 
Statements to the Certificateholder and Noteholders
 
 
32
 
 
SECTION 5.07
 
 
Net Deposits
 
 
33
 
       
 
ARTICLE VI
 
         
 
The Seller
 
       
 
SECTION 6.01
 
 
Representations of Seller
 
 
35
 
 
SECTION 6.02
 
 
Corporate Existence
 
 
36
 
 
SECTION 6.03
 
 
Liability of Seller; Indemnities
 
 
37
 
 
SECTION 6.04
 
 
Merger or Consolidation of, or Assumption of the Obligations of, Seller
 
 
38
 
 
SECTION 6.05
 
 
Limitation on Liability of Seller and Others
 
 
38
 
 
SECTION 6.06
 
 
Seller May Own Notes; Retention of the Certificate
 
 
38
 
 
SECTION 6.07
 
 
Right of Seller to Repurchase Receivables
 
 
38
 
       
 
ARTICLE VII
 
         
 
The Servicer
 
       
 
SECTION 7.01
 
 
Representations of Servicer
 
 
39
 
 
SECTION 7.02
 
 
Indemnities of Servicer
 
 
40
 
 
SECTION 7.03
 
 
Merger or Consolidation of, or Assumption of the Obligations of, Servicer
 
 
42
 
 
SECTION 7.04
 
 
Limitation on Liability of Servicer and Others
 
 
42
 
 
SECTION 7.05
 
 
JDCC Not to Resign as Servicer
 
 
43
 
 
SECTION 7.06
 
 
Servicer to Act as Administrator
 
 
43
 
       
 
ARTICLE VIII
 
         
 
Default
 
       
 
SECTION 8.01
 
 
Servicer Default
 
 
43
 
 
SECTION 8.02
 
 
Appointment of Successor
 
 
44
 
 
SECTION 8.03
 
 
Notification to Noteholders and the Certificateholder
 
 
45
 

 
 
 
ii

--------------------------------------------------------------------------------

 



 
SECTION 8.04
 
 
Waiver of Past Defaults
 
 
45
 
       
 
ARTICLE IX
 
         
 
Termination
 
       
 
SECTION 9.01
 
 
Optional Purchase of All Receivables and Termination
 
 
46
 
       
 
ARTICLE X
 
         
 
Miscellaneous Provisions
 
       
 
SECTION 10.01
 
 
Amendment
 
 
47
 
 
SECTION 10.02
 
 
Protection of Title to Trust
 
 
48
 
 
SECTION 10.03
 
 
Notices
 
 
50
 
 
SECTION 10.04
 
 
Assignment
 
 
50
 
 
SECTION 10.05
 
 
Limitations on Rights of Others
 
 
51
 
 
SECTION 10.06
 
 
Severability
 
 
51
 
 
SECTION 10.07
 
 
Separate Counterparts
 
 
51
 
 
SECTION 10.08
 
 
Headings
 
 
51
 
 
SECTION 10.09
 
 
Governing Law
 
 
51
 
 
SECTION 10.10
 
 
Assignment to Indenture Trustee
 
 
51
 
 
SECTION 10.11
 
 
Nonpetition Covenants
 
 
51
 
 
SECTION 10.12
 
 
Limitation of Liability of Owner Trustee and Indenture Trustee
 
 
52
 
 
SECTION 10.13
 
 
Additional Securities
 
 
52
 
           
 
SCHEDULES
 
         
 
SCHEDULE A
 
 
– Schedule of Receivables
 
 
 
SCHEDULE B
 
 
– Location of Receivable Files
 
 
 
SCHEDULE C
 
 
– List of Fiscal Months
 
 
 
SCHEDULE D
 
 
– Servicer’s Certificate
 
 
 
SCHEDULE E
 
 
– Statement to Certificateholder
 
 
 
SCHEDULE F
 
 
– Statement to Noteholders
 
 
 
SCHEDULE G
 
 
– Payment and Deposit Instructions to Indenture Trustee
 
       
 
APPENDIX A
 
 
– Servicing Criteria
 
       


 
iii

--------------------------------------------------------------------------------


 
 
                        This SALE AND SERVICING AGREEMENT dated as of April 15,
2008, among JOHN DEERE OWNER TRUST 2008, a Delaware statutory trust (the
“Issuing Entity”), JOHN DEERE RECEIVABLES, INC., a Nevada corporation (the
“Seller”), and JOHN DEERE CAPITAL CORPORATION, a Delaware corporation (“JDCC” or
the “Servicer”).
 
                        WHEREAS the Issuing Entity desires to purchase a
portfolio of receivables arising in connection with agricultural and
construction equipment retail installment sale and loan contracts generated by
JDCC in the ordinary course of business;
 
                        WHEREAS the Seller has purchased such receivables from
JDCC and desires to sell such receivables to the Issuing Entity; and
 
                        WHEREAS JDCC desires to service such receivables.
 
                        NOW, THEREFORE, in consideration of the premises and the
mutual covenants herein contained, the parties hereto agree as follows:
 
 
ARTICLE I

Definitions
 
                        SECTION 1.01   Definitions .  Whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:
 
                        “Administration Agreement” means the Administration
Agreement dated as of April 15, 2008 among the Trust, JDCC, as Administrator,
and U.S. Bank National Association, as indenture trustee, as the same may be
amended and supplemented from time to time.
 
                        “Administration Fee” means the fee payable to the
Administrator pursuant to Section 3 of the Administration Agreement.
 
                        “Administrator” means the administrator under the
Administration Agreement.
 
                        “Agreement” means this Sale and Servicing Agreement, as
the same may be amended and supplemented from time to time.
 
                        “Amount Financed” with respect to a Receivable means the
amount advanced under the Receivable toward the purchase price of the related
Financed Equipment and any related costs.
 
                        “Annual Percentage Rate” or “APR” of a Receivable means
the fixed annual rate of finance charges specified in the related Contract.
 
                        “Certificate” means the Certificate (as defined in the
Trust Agreement).
 
                        “Certificate Balance” equals, initially, and, on each
day thereafter, equals the initial Certificate Balance reduced by all amounts
allocable to principal previously distributed to the Certificateholder.
 
 
 

--------------------------------------------------------------------------------


 
 
                        “Certificate Distribution Account” has the meaning
assigned to such term in the Trust Agreement.
 
                        “Certificateholder” has the meaning assigned to such
term in the Trust Agreement.
 
                        “Certificate Monthly Principal Distributable Amount”
means (a) zero on any Payment Date on which the outstanding principal balance of
the Notes has not been reduced to zero after taking into account distributions
on such Payment Date and (b) on each Payment Date on and after the Payment Date
on which the outstanding principal balance of the Notes is reduced to zero, an
amount equal to the Principal Distributable Amount minus the principal payment,
if any, on the Notes on such Payment Date.
 
                        “Class A-1 Note Final Payment Date” means May 8, 2009.
 
                        “Class A-1 Note Interest Rate” means a rate per annum
equal to 2.74080%.
 
                        “Class A-1 Notes” means the Class A-1 Notes (as defined
in the Indenture).
 
                        “Class A-2 Note Final Payment Date” means March 15,
2011.
 
                        “Class A-2 Notes” means the Class A-2 Notes (as defined
in the Indenture).
 
                        “Class A-2 Note Interest Rate” means a rate per annum
equal to 3.63%.
 
                        “Class A-3 Note Final Payment Date” means June 15, 2012.
 
                        “Class A-3 Note Interest Rate” means a rate per annum
equal to 4.18%.
 
                        “Class A-3 Notes” means the Class A-3 Notes (as defined
in the Indenture).
 
                        “Class A-4 Note Final Payment Date” means March 16,
2015.
 
                        “Class A-4 Note Interest Rate” means a rate per annum
equal to 4.89%.
 
                        “Class A-4 Notes” means the Class A-4 Notes (as defined
in the Indenture).
 
                        “Code” means the Internal Revenue Code of 1986, as
amended from time to time.
 
                        “Collection Account” means the account designated as
such, established and maintained pursuant to Section 5.01.
 
                        “Collection Period” means, with respect to the first
Payment Date, the period from the Cut-off Date through the Fiscal Month ending
on April 27, 2008 and, with respect to each subsequent Payment Date, the Fiscal
Month ending immediately preceding such Payment Date.  Any amount stated “as of
the close of business on the last day of a Collection Period” shall give effect
to the following calculations as determined as of the end of the day on such
last day:  (1) all applications of collections and (2) all distributions to be
made on the following Payment Date.
 
 
 
2

--------------------------------------------------------------------------------


 
 
                        “Commission” means the United States Securities and
Exchange Commission.
 
                        “Contract” means an agricultural or construction
equipment retail installment sale or loan contract.
 
                        “Corporate Trust Office” means the office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered, which office at date of the execution of this Agreement
is located at 209 S. LaSalle Street, Suite 300, Chicago, IL 60604, Attention:
JDOT 2008; or at such other address as the Indenture Trustee may designate from
time to time by notice to the Noteholders and the Seller, or the corporate trust
office of any successor Indenture Trustee (the address of which the successor
Indenture Trustee will notify the Noteholders and the Seller).
 
                        “Current Principal Distribution Amount” means, with
respect to any Payment Date, an amount equal to the Note Value at the beginning
of the related Collection Period less the Note Value at the end of that
Collection Period.
 
                        “Cut-off Date” means March 23, 2008.
 
                        “Dealer” means the dealer who sold an item of Financed
Equipment securing a Receivable.
 
                        “Deere” means Deere & Company, a Delaware corporation,
and its successors.
 
                        “Delinquent” means a Scheduled Payment determined by the
Servicer to be past due in accordance with its normal practices, subject to
Article IV relating to the administration and servicing of the Receivables.
 
                        “Delivery” when used with respect to Trust Account
Property the perfection and priority in which is governed by Article 8 of the
UCC or the Federal Book-Entry Regulations means:
 
        (a)  with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(47) of the UCC (other than certificated
securities) and are susceptible to physical delivery, transfer thereof to the
Indenture Trustee or its nominee or custodian by physical delivery to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Property to the Indenture Trustee or its nominee or custodian free and clear of
any adverse claims, consistent with changes in applicable law or regulations or
the interpretation thereof;
 
        (b)  with respect to a “certificated security” (as defined in Section
8-102(a)(4) of the UCC), transfer thereof (i) by physical delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, (ii) by physical
delivery of such certificated security in registered form to a “securities
intermediary” (as defined in Section 8-102(a)(14) of the UCC) acting on
 
 
 
3

--------------------------------------------------------------------------------


 
 
behalf of the Indenture Trustee if the certificated security has been specially
endorsed to the Indenture Trustee by an effective endorsement;
 
        (c)  with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to Federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable Federal regulations and
Articles 8 and 9 of the UCC:  book‑entry registration of such Trust Account
Property to an appropriate book-entry account maintained with a Federal Reserve
Bank by a securities intermediary which is also a “depository” pursuant to
applicable Federal regulations and issuance by such securities intermediary of a
deposit advice or other written confirmation of such book-entry registration to
the Indenture Trustee or its nominee or custodian of the purchase by the
Indenture Trustee or its nominee or custodian of such book-entry securities; the
identification by the Federal Reserve Bank of such book-entry certificates on
its records being credited to the securities intermediary’s Participant’s
securities account; the making by such securities intermediary of entries in its
books and records identifying such book-entry security held through the Federal
Reserve System pursuant to Federal book-entry regulations as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such custodian
holds such Trust Account Property solely as agent for the Indenture Trustee or
its nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and
 
        (d)  with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (c) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee, or by another Person (not a securities
intermediary) either becoming the registered owner of the uncertificated
security on behalf of the Indenture Trustee, or having become the registered
owner, acknowledging that it holds for the Indenture Trustee, or the issuer
thereof agreeing that it will comply with instructions originated by the
Indenture Trustee without further consent of the registered owner thereof;
 
        (e)  with respect to a “financial asset” (as defined in Section
8-102(a)(9) of the UCC) to the extent not covered by paragraphs (a) through (d)
above, if a securities intermediary (i) indicates by book entry that such
financial asset has been credited to the Indenture Trustee’s “securities
account” (as defined in Section 8-501(a) of the UCC), (ii) receives a financial
asset from the Indenture Trustee or acquires a financial asset for the Indenture
Trustee, and in either case, accepts it for credit to the Indenture Trustee’s
securities account, (iii) becomes obligated under other law, regulation or rule
to credit a financial asset to the Indenture Trustee’s securities account, or
(iv) has agreed that it will comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) originated by the Indenture Trustee without
further consent by the “entitlement holder” (as defined in Section 8-102(a)(7)
of the UCC); and
 
 
4

--------------------------------------------------------------------------------


 
 
        (f)   in each case of delivery contemplated herein, the Indenture
Trustee shall make appropriate notations on its records, and shall cause the
same to be made on the records of its nominees, indicating that securities are
credited to the appropriate Trust Account and held in trust pursuant to and as
provided in this Agreement.
 
                        “Depositor” means the Seller in its capacity as
Depositor under the Trust Agreement.
 
                        “Determination Date” means, with respect to any Payment
Date, the second Business Day prior to such Payment Date; provided that if any
Class A-1 Notes are outstanding after the Payment Date in April 2009, the
Determination Date in May 2009 shall be the second Business Day prior to the
Special Payment Date.
 
                        “Eligible Deposit Account” means either (a) a segregated
trust account with an Eligible Institution or (b) a segregated trust account
with the corporate trust department of a depository institution organized under
the laws of the United States of America or any State (or any domestic branch of
a foreign bank), having corporate trust powers and acting as trustee for funds
deposited in such account, so long as any of the unsecured debt obligations of
such depository institution shall have a credit rating from each of Moody’s and
Standard & Poor’s in one of its generic rating categories which signifies
investment grade.
 
                        “Eligible Institution” means (a) the corporate trust
department of the Indenture Trustee or the Owner Trustee, or (b) a depository
institution organized under the laws of the United States of America or any
State (or any domestic branch of a foreign bank), (1)(i) which has either (A) a
long-term unsecured debt rating of AAA or better by Standard & Poor’s and Aaa or
better by Moody’s or (B) a short-term unsecured debt rating or a certificate of
deposit rating of A-1+ by Standard & Poor’s and P-1 or better by Moody’s, or any
other long-term, short-term or certificate of deposit rating acceptable to the
Rating Agencies and (ii) whose deposits are insured by the FDIC or (2)(i) the
parent of which has a long‑term or short-term unsecured debt rating acceptable
to the Rating Agencies and (ii) whose deposits are insured by the FDIC.  If so
qualified, the Indenture Trustee, the Owner Trustee, U.S. Bank National
Association or BNYM (Delaware) may be considered an Eligible Institution for the
purposes of clause (b) of this definition.
 
                        “Eligible Investments” mean book-entry securities,
negotiable instruments or securities represented by instruments in bearer or
registered form which evidence:
 
        (a)  direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America;
 
        (b)  demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or State banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such
 
 
 
5

--------------------------------------------------------------------------------


 
 
depository institution or trust company) thereof shall have a credit rating from
each of Standard & Poor’s and Moody’s, in the highest investment category
granted thereby:
 
        (c)  commercial paper having, at the time of the investment or
contractual commitment to invest therein, a rating from each of Standard &
Poor’s and Moody’s in the highest investment category granted thereby;
 
        (d)  investments in money market mutual funds having a rating at the
time of such investment of no less than AAA by Standard & Poor’s and Aaa by
Moody’s (including funds for which the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates is investment manager or advisor);
 
        (e)  bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
 
        (f)   repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b); and
 
        (g)  any other investment permitted by each of the Rating Agencies in
writing; provided, however, that if an investment would be an Eligible
Investment solely by virtue of clause (b), (c), (d), (e) or (f) and has a
remaining maturity of more than 30 days at the time of its acquisition by the
Indenture Trustee, then such investment shall be an Eligible Investment only if
the long-term unsecured debt rating of the obligor on such investment is at
least A-1 from Moody’s and at least A+ by S&P.
 
                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.
 
                        “Exchange Act Reports” means information, documents or
reports required to be filed with the Commission pursuant to Section 13 or 15(d)
of the Exchange Act.
 
                        “Face Amount” means with respect to a Receivable as of
the close of business on the last day of a Collection Period, the gross amount
of all unpaid installments scheduled to be paid on each contract, including
unearned finance and other charges.
 
                        “FDIC” means the Federal Deposit Insurance Corporation.
 
                        “Financed Equipment” means an item of agricultural,
construction or forestry equipment, together with all accessions thereto, which
was purchased by an Obligor pursuant to the terms of the related Contract and
securing such Obligor’s indebtedness under the respective Receivable.
 
                        “Fiscal Month” means a fiscal month specified in
Schedule C, as may be amended from time to time by the delivery by the Servicer
to the Seller, the Owner Trustee and the Indenture Trustee of a new Schedule C
hereto listing the fiscal months; provided that the fiscal months on any such
new Schedule C shall have the ranges of number of days generally similar to
 
 
6

--------------------------------------------------------------------------------


 
 
the ranges of the number of days in the fiscal months set forth in the original
Schedule C hereto and shall not result in a Collection Period that does not
allow the Servicer a sufficient amount of time to perform the calculations
required of it hereunder in respect of such Collection Period prior to the
related Determination Date.
 
                        “Form 10-D Disclosure Item” shall mean with respect to
any Person, any litigation or governmental proceedings pending against such
Person, or any of the Trust, the Depositor, the Indenture Trustee, the Owner
Trustee or the Servicer if such Person has actual knowledge thereof, in each
case that would be material to the Noteholders.
 
                        “Form 10-K Disclosure Item” shall mean with respect to
any Person, (a) any Form 10-D Disclosure Item and (b) any affiliations or
relationships between such Person and any Item 1119 Party to the extent such
Person has actual knowledge thereof.
 
                        “Indenture” means the Indenture dated as of April 15,
2008, between the Issuing Entity and the Indenture Trustee, as the same may be
amended and supplemented from time to time.
 
                        “Indenture Trustee” means U.S. Bank National Association
solely in its capacity as indenture trustee under the Indenture and not in its
individual capacity, its successors in interest and any successor indenture
trustee under the Indenture.
 
                        “Initial Pool Balance” means the Pool Balance as of the
Cut-off Date, which is $650,168,199.
 
                        “Insolvency Event” means, with respect to a specified
Person, (a) the filing of a decree or order for relief by a court having
jurisdiction in the premises in respect of such Person or any substantial part
of its property in an involuntary case under any applicable Federal or State
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 90 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Federal or State bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, or the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.
 
                        “Investment Earnings” means, with respect to any Payment
Date, the investment earnings (net of losses and investment expenses) on amounts
on deposit in the Trust Accounts to be deposited into the Collection Account on
such Payment Date pursuant to Section 5.01(b).
 
                        “Item 1119 Party” shall mean the parties specified in
Item 1119 of Regulation AB, which are the Issuing Entity, the Seller, JDCC, as
the sponsor (as defined in Item 1101 (l)
 
 
 
7

--------------------------------------------------------------------------------


 
 
of Regulation AB), the Servicer, the Sub-Servicer, the Indenture Trustee, each
Subcontractor and the Owner Trustee.
 
                        “JDCC” means John Deere Capital Corporation, a Delaware
corporation, and its successors.
 
                        “Lien” means a security interest, lien, charge, pledge,
equity or encumbrance of any kind, other than tax liens, mechanics’ liens and
any liens which attach to the respective Receivable by operation of law as a
result of any act or omission by the related Obligor.
 
                        “Liquidated Receivable” means any Receivable liquidated
by the Servicer through the sale or other disposition of the Financed Equipment
or which the Servicer has determined to charge-off without realizing upon the
Financed Equipment.
 
                        “Liquidation Proceeds” means, with respect to any
Liquidated Receivable, the moneys collected in respect thereof, from whatever
source (including the proceeds of insurance policies with respect to the related
Financed Equipment or Obligor but excluding any amounts from Dealer reserves) on
a Liquidated Receivable during the Fiscal Month in which such Receivable became
a Liquidated Receivable, net of the sum of any amounts expended by the Servicer
in connection with such liquidation and any amounts required by law to be
remitted to the Obligor on such Liquidated Receivable.
 
                        “Moody’s” means Moody’s Investors Service, Inc., or its
successor.
 
                        “Note Distribution Account” means the account designated
as such, established and maintained pursuant to Section 5.01.
 
                        “Note Interest Rate” means the per annum interest rate
borne by a Note.
 
                        “Note Monthly Principal Distributable Amount” means, for
any Payment Date, the Principal Distributable Amount; provided, that the Note
Monthly Principal Distributable Amount shall not exceed the aggregate
outstanding principal balance of the Notes; provided, further, that on (i) the
Class A-1 Note Final Payment Date, the Note Monthly Principal Distributable
Amount will at least equal the outstanding principal balance of the Class A-1
Notes, (ii) the Class A-2 Note Final Payment Date, the Note Monthly Principal
Distributable Amount will at least equal the outstanding principal balance of
the Class A-2 Notes, (iii) the Class A-3 Note Final Payment Date, the Note
Monthly Principal Distributable Amount will at least equal the outstanding
principal balance of the Class A-3 Notes and (iv) the Class A-4 Note Final
Payment Date, the Note Monthly Principal Distributable Amount will at least
equal the outstanding principal balance of the Class A-4 Notes.
 
                        “Note Value” means, with respect to any day, the present
value of the unpaid Scheduled Payments on the Receivables, discounted at an
annual rate equal to 6.957%.  For purposes of calculating Note Value, in the
case of a defaulted Receivable: (a) prior to the time at which such defaulted
Receivable becomes a Repossessed Receivable or a 180-day Receivable, the
Scheduled Payments on such Receivable will be computed based on the amounts that
would have been the Scheduled Payments had such default not occurred; (b) at the
earlier of the time at which such defaulted Receivable becomes a Repossessed
Receivable or a 180-day Receivable,
 
 
8

--------------------------------------------------------------------------------


 
 
the amount added to the Note Value with respect to such Receivable will be the
estimated realizable value of such Receivable, as determined by the Servicer in
accordance with its normal servicing procedures and (c) after the time such
defaulted Receivable becomes a Liquidated Receivable, and after the payment of a
Purchase Amount in respect of a Purchased Receivable, there shall be deemed to
be no Scheduled Payments due on such Receivable.
 
                        “Noteholders’ Distributable Amount” means, with respect
to any Payment Date, the sum of (a) the accrued and unpaid interest on the Notes
for such Payment Date and (b) the Note Monthly Principal Distributable Amount.
 
                        “Notes” means the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.
 
                        “Obligor” on a Receivable means the purchaser or
co‑purchasers of the Financed Equipment and any other Person who owes payments
under the Receivable.
 
                        “Officers’ Certificate” means a certificate signed by
(a) the chairman of the board, the president, any vice president, the treasurer
or any assistant treasurer and (b) the secretary or any assistant secretary of
the Seller or the Servicer, as appropriate.
 
                        “180-day Receivable”, with respect to any Collection
Period, means any Receivable as to which a Scheduled Payment is 180 days or more
Delinquent by the last day of such Collection Period and which has not become a
Liquidated Receivable or a Repossessed Receivable; provided that a Receivable
shall cease to be a 180-day Receivable if the Servicer subsequently receives
payment in full of each Scheduled Payment that was previously 180 days or more
Delinquent on such Receivable. 
 
                        “Opinion of Counsel” means one or more written opinions
of counsel who may be an employee of or counsel to the Seller or the Servicer,
which counsel shall be acceptable to the Indenture Trustee, the Owner Trustee or
the Rating Agencies, as applicable.
 
                        “Owner Trust Estate” has the meaning assigned to such
term in the Trust Agreement.
 
                        “Owner Trustee” means BNYM (Delaware) in its capacity as
Owner Trustee under the Trust Agreement, its successors in interest and any
successor owner trustee under the Trust Agreement.
 
                        “Payment Date” means the 15th day of each month, or, if
any such date is not a Business Day, the next succeeding Business Day,
commencing May 15, 2008; provided , however, that if any Class A-1 Notes are
outstanding after the Payment Date in April 2009, Payment Date shall also mean,
solely in the context of determining the date for final payment of the Class A-1
Notes and the interest accrual period for the Class A-1 Notes from the Payment
Date in April 2009 to but excluding such final payment, the Special Payment
Date.
 
                        “Pool Balance” as of the close of business on the last
day of a Collection Period, means the aggregate Principal Balance of the
Receivables (excluding Purchased Receivables and
 
 
 
9

--------------------------------------------------------------------------------


 
 
Liquidated Receivables) less the aggregate Write-Down Amount as of the last day
of such Collection Period. 
 
                        “Pool Face Amount” as of the close of business on the
last day of a Collection Period, means the aggregate Face Amount of the
Receivables (excluding Purchased Receivables and Liquidated Receivables) less
the aggregate Write-Down Amount as of the last day of such Collection Period.
 
                        “Principal Balance” of a Receivable, as of the close of
business on the last day of a Collection Period, means the Amount Financed minus
the sum of (i) that portion of all Scheduled Payments paid on or prior to such
day allocable to principal using the actuarial method, (ii) any payment of the
Purchase Amount with respect to the Receivable purchased by the Servicer or
repurchased by the Seller and allocable to principal, and (iii) any prepayment
in full or any partial prepayments applied to reduce the Principal Balance of
the Receivable.
 
                        “Principal Carryover Shortfall” means, with respect to
any Payment Date, the excess of (i) the Principal Distributable Amount for the
immediately preceding Payment Date over (ii) the amount that was actually
deposited into the Note Distribution Account and the Certificate Distribution
Account, if applicable, on account of principal on such immediately preceding
Payment Date.
 
                        “Principal Distributable Amount” means, with respect to
any Payment Date, the sum of (i) the Current Principal Distribution Amount for
such Payment Date and (ii) the Principal Carryover Shortfall for such Payment
Date.
 
                        “Purchase Agreement” means the Purchase Agreement dated
as of April 15, 2008, between the Seller and JDCC, as the same may be amended
and supplemented from time to time.
 
                        “Purchase Amount” means with respect to a Receivable,
the amount, as of the close of business on the last day of a Collection Period,
required to prepay in full the Receivable under the terms thereof including
interest to the last day of such Collection Period.
 
                        “Purchased Receivable” means a Receivable purchased as
of the close of business on the last day of a Collection Period by the Servicer
pursuant to Section 4.07 or repurchased as of such time by the Seller pursuant
to Section 3.02 or 6.07.
 
                        “Rating Agencies” means Moody’s and Standard & Poor’s. 
If no such organization or successor is in existence, “Rating Agency” shall be a
nationally recognized statistical rating organization or other comparable Person
designated by the Seller, notice of which designation shall be given to the
Indenture Trustee, the Owner Trustee and the Servicer.
 
                        “Rating Agency Condition” means, with respect to any
action, that each Rating Agency shall have been given 10 days (or such shorter
period that is acceptable to each Rating Agency) prior notice thereof and that
each of the Rating Agencies shall have notified the Seller, the Servicer, the
Owner Trustee and the Indenture Trustee in writing that such action will not
result in a reduction or withdrawal of the then current rating of the Notes.
 
 
 
10

--------------------------------------------------------------------------------


 
 
                        “Receivable” means any retail installment sale or loan
contract listed on Schedule A hereto.
 
                        “Receivable Files” means the documents specified in
Section 3.03.
 
                        “Recoveries” means, with respect to any Liquidated
Receivable, monies collected in respect thereof, from whatever source (other
than any amounts from Dealer reserves) after the Fiscal Month in which such
Receivable became a Liquidated Receivable, net of the sum of any amounts
expended by the Servicer for the account of the Obligor and any amounts required
by law to be remitted to the Obligor.
 
                        “Regulation AB” means Subpart 229.1100 – Asset Backed
Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be
amended from time to time, and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan.
7, 2005)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.
 
                        “Regulation S-X” means Regulation S-X, 17 C.F.R.
§§210.1-01—210.12-29, as such may be amended from time to time, and subject to
such clarification and interpretation as may be provided by the Commission or
its staff from time to time.
 
                        “Reportable Event” shall mean any event required to be
reported on Form 8-K, and in any event, the following:
 
                        (a) entry into a definitive agreement related to the
Trust, the Notes or the Receivables, or an amendment to a transaction document,
even if the Depositor is not a party to such agreement (e.g., a servicing
agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB);
 
                        (b) termination of a transaction document (other than by
expiration of the agreement on its stated termination date or as a result of all
parties completing their obligations under such agreement), even if the
Depositor is not a party to such agreement (e.g., a servicing agreement with a
servicer contemplated by Item 1108(a)(3) of Regulation AB);
 
                        (c) with respect to the Servicer only, the occurrence of
a Servicer Default;
 
                        (d) the resignation, removal, replacement or
substitution of the Indenture Trustee or the Owner Trustee;
 
                        (e) with respect to the Indenture Trustee only, a
required distribution to holders of the Notes is not made as of the required
Payment Date under the Indenture; and
 
                        (f) with respect to the Servicer only, if the Servicer
becomes aware of any bankruptcy or receivership of the Seller, the Depositor,
the Indenture Trustee, the Owner Trustee, any enhancement or support provider
contemplated by Item 1114(b) or 1115 of Regulation AB, or other material party
contemplated by Item 1101(d)(1) of Regulation AB.
 
 
 
11

--------------------------------------------------------------------------------


 
 
                        “Reporting Subcontractor” shall mean any Subcontractor
determined by the Servicer to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB.
 
                        “Repossessed Receivable”, with respect to any Collection
Period, means any defaulted Receivable as to which the Financed Equipment
securing such defaulted Receivable has been repossessed by the last day of such
Collection Period. 
 
                        “Reserve Account” means the account designated as such,
established and maintained pursuant to Section 5.01.
 
                        “Reserve Account Initial Deposit” means, with respect to
the Closing Date, $8,170,985.
 
                        “Scheduled Payment” on a Receivable, means the scheduled
periodic payment of principal and interest required to be made by the Obligor.
 
                        “Seller” means John Deere Receivables, Inc., a Nevada
corporation, and its successors in interest to the extent permitted hereunder.
 
                        “Servicer” means JDCC, as the servicer of the
Receivables, and each successor to JDCC (in the same capacity) pursuant to
Section 7.03 or 8.02.
 
                        “Servicer Default” means an event specified in Section
8.01.
 
                        “Servicer’s Certificate” means an Officers’ Certificate
of the Servicer delivered pursuant to Section 4.09, substantially in the form of
Schedule D.
 
                        “Servicing Criteria” shall mean the “servicing criteria”
set forth in Item 1122(d) of Regulation AB.
 
                        “Servicing Fee” means the fee payable to the Servicer
for services rendered during the respective Collection Period, determined
pursuant to Section 4.08.
 
                        “Servicing Fee Rate” means 1.00% per annum.
 
                        “Special Payment Date” means May 8, 2009 with respect to
the Class A-1 Notes only if any of the Class A-1 Notes are outstanding after the
Payment Date in April 2009.
 
                        “Specified Reserve Account Balance” means, except as
otherwise provided in the following paragraph, with respect to any Payment Date,
the lesser of (a) $9,805,182, which is 1.50% of the initial Note Value and (b)
the outstanding principal amount of the Notes immediately preceding such Payment
Date less the Note Monthly Principal Distributable Amount to be deposited in the
Note Distribution Account on such Payment Date.  However, if (i) the Specified
Reserve Reduction Trigger is met on the Payment Date in April 2010, the
percentage in clause (a) above will be reduced to 1.25% on such Payment Date and
shall remain at such percentage for each Payment Date thereafter unless further
reduced on the Payment Date in October 2010 as provided herein; and/or (ii) the
Specified Reserve Reduction Trigger is met
 
 
12

--------------------------------------------------------------------------------


 
 
on the Payment Date in October 2010, the percentage in clause (a) above will be
reduced to 1.15% on such Payment Date (regardless of whether the Specified
Reserve Reduction Trigger was met on the Payment Date in April 2010) and shall
remain at such percentage for each Payment Date thereafter.
 
                        Upon payment of all interest and principal due on the
Notes, the Specified Reserve Account Balance shall be zero.  The Specified
Reserve Account Balance may be reduced or the definition otherwise modified
without the consent of the Noteholders and the Certificateholder provided that
the Rating Agencies confirm in writing that such reduction or modification will
not result in the reduction or withdrawal of the then current rating of any
class of the Notes and provided, further, the Owner Trustee obtains an Opinion
of Counsel confirming that the reduction or modification will not change the tax
classification of the Notes as indebtedness.  The definitions of certain terms
used in the definition of Specified Reserve Account Balance are set forth
below. 
 
            “Average Delinquency Ratio” means, as of any Payment Date, the
average of the Delinquency Ratios for the three immediately preceding Collection
Periods. 
 
            “Average Delinquency Ratio Test” for the Payment Date occurring in a
month specified below will be met if the Average Delinquency Ratio for such
Payment Date is less than the percentage specified opposite such Payment Date:
 
Payment Date
Percentage
April 2010
3.50%
October 2010
4.50%

 
            “Delinquency Ratio” for any Collection Period means the ratio,
expressed as a percentage of (a) the aggregate amount of all Scheduled Payments
in respect of Receivables that are 60 days or more past due (other than
Purchased Receivables and Liquidated Receivables) as of the end of such
Collection Period, determined in accordance with the Servicer’s normal practices
and procedures, to (b) the Pool Balance as of the last day of such Collection
Period. 
 
            “Cumulative Net Loss Ratio” means, for any Payment Date, the ratio,
expressed as a percentage, of (a) the aggregate Realized Losses on the
Receivables from the Cut-Off Date through the last day of the Collection Period
immediately preceding such Payment Date to (b) the Initial Pool Balance. 
 
            “Cumulative Net Loss Ratio Test” for the Payment Date occurring in a
month specified below will be met if the Cumulative Net Loss Ratio for such
Payment Date is less than the percentage specified opposite such Payment Date:
 
Payment Date
Percentage
April 2010
0.55%
October 2010
0.65%

 
 
 
13

--------------------------------------------------------------------------------


 
 
            “Realized Losses” means, for any Collection Period, the sum of (a)
in the case of each Receivable that became a Liquidated Receivable during such
Collection Period, the difference between (i) and (ii), where (i) is the
Principal Balance plus accrued and unpaid interest on such Receivable less the
Write-Down Amount for such Receivable (if such Receivable was a 180-day
Receivable or Repossessed Receivable at the time such Receivable became a
Liquidated Receivable), if any, and (ii) is the Liquidation Proceeds received
with respect to such Receivable during such Collection Period, (b) in the case
of any Receivable that became a 180-day Receivable or Repossessed Receivable
during such Collection Period, the Write-Down Amount, if any, for such
Receivable and (c) in the case of each other 180-day Receivable or Repossessed
Receivable, the amount of the adjustment, if any, to the Write-Down Amount for
such Receivable. 
 
            “Specified Reserve Reduction Trigger” for the Payment Date in April
2010 or October 2010, will be met if the Average Delinquency Ratio Test and the
Cumulative Net Loss Ratio Test for such Payment Date are met.
 
            “Write-Down Amount” means, for any Collection Period for any 180-day
Receivable or Repossessed Receivable, the excess of (a) the Principal Balance
plus accrued and unpaid interest of such Receivable as of the last day of the
Collection Period during which such Receivable became a 180-day Receivable or
Repossessed Receivable, as the case may be, over (b) the estimated realizable
value of such Receivable, as determined by the Servicer in accordance with its
normal servicing procedures for the related Collection Period, which amount may
be adjusted to zero by the Servicer in accordance with its normal servicing
procedures if such Receivable has ceased to be a 180-day Receivable as provided
in the definition of “180-day Receivable”. 
 
                        “Standard & Poor’s” means Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., or any successor to the business of such
division.
 
                        “Subcontractor” shall mean any vendor, subcontractor or
other Person that is not responsible for the overall servicing of Receivables
but performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to the Receivables under the direction or authority
of the Indenture Trustee.
 
                        “Sub-Servicer” means Deere Credit Services, Inc., a
Delaware corporation, and each successor to Deere Credit Services, Inc. (in the
same capacity) pursuant to Section 4.14.
 
                        “Total Distribution Amount” means, for each Payment
Date, the sum of the aggregate collections in respect of Receivables (including
Liquidation Proceeds and Purchase Amounts) received during the related
Collection Period, plus Investment Earnings, provided, that, in the event of a
Special Payment Date, a portion of the Total Distribution Amount for the May
2009 Payment Date shall be deposited to the Trust Accounts on or before the
Special
 
 
14

--------------------------------------------------------------------------------


 
 
Payment Date as provided in Section 5.04(d) and the remaining Total Distribution
Amount shall be distributed on the May 2009 Payment Date as provided in Section
5.04(b).
 
                        “Transfer Date” means, with respect to any Payment Date,
the Business Day preceding such Payment Date.
 
                        “Treasury Regulations” means regulations, including
proposed or temporary regulations, promulgated under the Code.  References
herein to specific provisions of proposed or temporary regulations shall include
analogous provisions of final Treasury Regulations or other successor Treasury
Regulations.
 
                        “Trust” means the Issuing Entity.
 
                        “Trust Account Property” means the Trust Accounts, all
amounts and investments held from time to time in any Trust Account (whether in
the form of deposit accounts, book‑entry securities, uncertificated securities
or otherwise), including the Reserve Account Initial Deposit, and all proceeds
of the foregoing.
 
                        “Trust Accounts” has the meaning assigned thereto in
Section 5.01.
 
                        “Trust Agreement” means the Trust Agreement dated as of
April 15, 2008, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.
 
                        “Trust Estate” means the Trust Estate (as defined in the
Indenture).
 
                        “Trust Officer” means, in the case of the Indenture
Trustee, any officer within the Corporate Trust Office of the Indenture Trustee
who shall have direct responsibility for the administration of the Indenture,
including any Vice President, Assistant Vice President, Secretary, Assistant
Secretary or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and, with respect to the Owner Trustee, any officer in the
Corporate Trust Services Department of the Owner Trustee with direct
responsibility for the administration of the Trust Agreement and the Basic
Documents on behalf of the Owner Trustee.
 
                        “UCC” means the Uniform Commercial Code.
 
                        SECTION 1.02   Other Definitional Provisions . 
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to them in the Indenture.
 
                        (a)  All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
 
                        (b)  As used in this Agreement and in any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in this Agreement or in any
 
 
15

--------------------------------------------------------------------------------


 
 
such certificate or other document, and accounting terms partly defined in this
Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles in the United States.  To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles in the United States, the definitions contained
in this Agreement or in any such certificate or other document shall control.
 
                        (c)  The words “hereof,” “herein,” “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; Section, Schedule
and Exhibit references contained in this Agreement are references to Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified; and
the term “including” shall mean “including without limitation.”
 
                        (d)  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.
 
                        SECTION 1.03   Calculations .  For all purposes of this
Agreement, interest in respect of the Class A-1 Notes shall be computed on the
basis of a 360‑day year and the actual number of days in the related period of
accrual.  Interest in respect of the Class A-1 Notes shall accrue from and
including the Closing Date or from and including the most recent Payment Date to
which interest has been paid to but excluding the current Payment Date.  For the
avoidance of doubt, if any Class A-1 Notes are outstanding after the Payment
Date in April 2009, interest on the Class A-1 Notes will accrue from and
including the Payment Date in April 2009 to but excluding the Special Payment
Date.  Interest in respect of the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.  Interest on the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes in respect of a Payment Date will accrue from and including
the 15th day of the month preceding such Payment Date (or the Closing Date in
the case of the first Payment Date) to and including the 14th day of the month
of such Payment Date.
 
 
 
ARTICLE II

Conveyance of Receivables
 
                        SECTION 2.01   Conveyance of Receivables .  In
consideration of the Issuing Entity’s delivery to or upon the order of the
Seller of $643,049,074.46 the issuance to the Seller of the Certificate and the
waiver, termination and release set forth in 2.02 below, the Seller does hereby
sell, transfer, assign, set over and otherwise convey to the Issuing Entity,
without recourse (subject to the obligations herein):
 
        (a)  all right, title and interest of the Seller in and to the
Receivables, and all moneys due thereon, on or after the Cut-off Date;
 
 
16

--------------------------------------------------------------------------------


 
 
        (b)  the interest of the Seller in the security interests in the
Financed Equipment granted by Obligors pursuant to the Receivables and any other
interest of the Seller in the Financed Equipment;
 
        (c)  the interest of the Seller in any proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Equipment or Obligors;
 
        (d)  all right, title and interest of the Seller in and to the Purchase
Agreement, including the right of the Seller to cause JDCC to repurchase
Receivables from the Seller under certain circumstances; and
 
        (e)  the proceeds of any and all of the foregoing.
 
                        SECTION 2.02   Waiver .  The Issuing Entity hereby
waives, releases and terminates (i) any rights it may have in any equipment
(other than the Financed Equipment) as security for any obligations owing to it
under the Receivables, (ii) any rights it may have in any property as security
for any Receivable other than the rights relating to the related Financed
Equipment and the proceeds thereof and (iii) any rights it may have to apply
moneys received under a receivable that was not sold to the Issuing Entity
pursuant to Section 2.01.  Notwithstanding anything to the contrary contained
herein, the foregoing in no way constitutes a waiver, release or termination of
any of the rights of the Issuing Entity with respect to the Financed Equipment
and the rights related to the Financed Equipment.
 
 
ARTICLE III

The Receivables
 
                        SECTION 3.01   Representations and Warranties of Seller
.  The Seller makes the following representations and warranties as to the
Receivables on which the Issuing Entity is deemed to have relied in acquiring
the Receivables.  Such representations and warranties speak as of the execution
and delivery of this Agreement, but shall survive the sale, transfer and
assignment of the Receivables to the Issuing Entity and the pledge thereof to
the Indenture Trustee pursuant to the Indenture.
 
        (a)  Title .  It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Issuing Entity and that the beneficial interest in and title to
such Receivables not be part of the debtor’s estate in the event of the filing
of a bankruptcy petition by or against the Seller under any bankruptcy law.  No
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than the Issuing Entity.  Immediately prior to the transfer and
assignment herein contemplated, the Seller had good and marketable title to each
Receivable, free and clear of all Liens and rights of others and, immediately
upon the transfer thereof, the Issuing Entity shall have good and marketable
title to each such Receivable, free and clear of all Liens and rights of others;
and the transfer has been perfected under the UCC.
 
 
17

--------------------------------------------------------------------------------


 
 
        (b)  All Filings Made .  All filings (including UCC filings) necessary
in any jurisdiction to give the Issuing Entity a first perfected ownership
interest in the Receivables, and to give the Indenture Trustee a first perfected
security interest therein, shall have been made.
 
                        SECTION 3.02   Repurchase by Seller upon Breach .  The
Seller, the Servicer, the Sub-Servicer or the Owner Trustee, as the case may be,
shall inform the other parties to this Agreement and the Indenture Trustee and
JDCC promptly, in writing, upon the discovery of any breach of the Seller’s
representations and warranties made pursuant to Section 3.01 or JDCC’s
representations and warranties made pursuant to Section 3.02(b) of the Purchase
Agreement.  Unless any such breach shall have been cured by the last day of the
second month following the month of the discovery thereof by the Owner Trustee
or receipt by the Owner Trustee of written notice from the Seller, the Servicer
or the Sub-Servicer of such breach, the Seller shall be obligated, and, if
necessary, the Seller or the Owner Trustee shall enforce the obligation of JDCC
under the Purchase Agreement, to repurchase any Receivable materially and
adversely affected by any such breach as of such last day (or, at the Seller’s
option, the last day of the first month following the month of the discovery). 
In consideration of the repurchase of the Receivable, the Seller shall remit the
Purchase Amount, in the manner specified in Section 5.03; provided, however,
that the obligation of the Seller to repurchase any Receivable arising solely as
a result of a breach of JDCC’s representations and warranties pursuant to
Section 3.02 (b) of the Purchase Agreement is subject to the receipt by the
Seller of the Purchase Amount from JDCC.  Subject to the provisions of Section
6.03, the sole remedy of the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Noteholders or the Certificateholder with respect to a breach of
representations and warranties pursuant to Section 3.01 and the agreement
contained in this Section shall be to require the Seller to repurchase
Receivables pursuant to this Section, subject to the conditions contained
herein, or to enforce JDCC’s obligation to the Seller to repurchase such
Receivables pursuant to the Purchase Agreement.  The Owner Trustee shall have no
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Receivable pursuant to this Section.
 
                        SECTION 3.03   Custody of Receivable Files .  To assure
uniform quality in servicing the Receivables and to reduce administrative costs,
the Issuing Entity hereby appoints the Servicer, and the Servicer hereby accepts
such appointment, to act as the agent and as custodian of the Issuing Entity and
the Indenture Trustee of the following documents or instruments which are hereby
constructively delivered to the Indenture Trustee, as pledgee of the Issuing
Entity with respect to each Receivable:
 
        (a)  the original executed copy of the Receivable;
 
         (b)  the original or a copy of the credit application fully executed by
the Obligor;
 
         (c)  the original certificate of title (or a secured party copy
thereof), the file stamped copy of the UCC financing statement or such other
documents that the Seller or JDCC shall keep on file, in accordance with its
customary procedures, evidencing the security interest of Deere & Company or an
affiliate of Deere & Company in the Financed Equipment; and
 
 
18

--------------------------------------------------------------------------------


 
 
       (d)  any and all other documents that JDCC or the Seller shall keep on
file, in accordance with its customary procedures, relating to a Receivable, an
Obligor or Financed Equipment.
 
                        SECTION 3.04   Duties of Servicer as Custodian .
 
                        (a)  Safekeeping .  The Servicer shall hold the
Receivable Files on behalf of the Issuing Entity and maintain such accurate and
complete accounts, records and computer systems pertaining to each Receivable
File as shall enable the Issuing Entity to comply with this Agreement.  In
performing its duties as custodian the Servicer shall act with reasonable care,
using that degree of skill and attention that the Servicer exercises with
respect to the receivable files relating to all comparable receivables that the
Servicer services for itself or others.  The Servicer shall conduct, or cause to
be conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuing Entity or the Indenture Trustee to verify the
accuracy of the Servicer’s record keeping.  The Servicer shall promptly report
to the Issuing Entity and the Indenture Trustee any failure on its part to hold
the Receivable Files and maintain its accounts, records and computer systems as
herein provided and promptly take appropriate action to remedy any such
failure.  Nothing herein shall be deemed to require an initial review or any
periodic review by the Issuing Entity, the Owner Trustee or the Indenture
Trustee of the Receivable Files.
 
                        (b)  Maintenance of and Access to Records .  The
Servicer shall maintain each Receivable File at its office specified in Schedule
B to this Agreement or at such other office as shall be specified to the Issuing
Entity and the Indenture Trustee by written notice not later than 90 days after
any change in location.  The Servicer shall make available to the Issuing Entity
and the Indenture Trustee or their respective duly authorized representatives,
attorneys or auditors a list of locations of the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer at
such times as the Issuing Entity or the Indenture Trustee shall instruct.
 
                        (c)  Release of Documents .  Upon instruction from the
Indenture Trustee, the Servicer shall release any Receivable File to the
Indenture Trustee, the Indenture Trustee’s agent, or the Indenture Trustee’s
designee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as practicable.
 
                        SECTION 3.05   Instructions; Authority to Act .  The
Servicer shall be deemed to have received proper instructions with respect to
the Receivable Files upon its receipt of written instructions signed by a Trust
Officer of the Indenture Trustee.
 
                        SECTION 3.06   Custodian’s Indemnification .  The
Servicer as custodian shall indemnify the Trust, the Owner Trustee and the
Indenture Trustee and each of their officers, directors and agents for any and
all liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Trust, the Owner Trustee or the Indenture Trustee or any of their
officers, directors and agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files; provided,
 
 
19

--------------------------------------------------------------------------------


 
 
however, that the Servicer shall not be liable to the Trust or the Owner Trustee
for any portion of any such amount resulting from the willful misfeasance, bad
faith or negligence of the Owner Trustee and the Servicer shall not be liable to
the Trust or the Indenture Trustee for any portion of any such amount resulting
from the willful misfeasance, bad faith or negligence of the Indenture Trustee.
 
                        SECTION 3.07   Effective Period and Termination .  The
Servicer’s appointment as custodian shall become effective as of the Cut-off
Date and shall continue in full force and effect until terminated pursuant to
this Section.  If JDCC shall resign as Servicer in accordance with the
provisions of this Agreement or if all of the rights and obligations of any
Servicer shall have been terminated under Section 8.01, the appointment of such
Servicer as custodian shall be terminated by the Indenture Trustee or by the
Holders of Notes evidencing not less than 25% of the Outstanding Amount of the
Notes or, with the consent of Holders of the Notes evidencing not less than 25%
of the Outstanding Amount of the Notes, by the Owner Trustee or by the
Certificateholder, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer under Section 8.01. 
The Indenture Trustee or, with the consent of the Indenture Trustee, the Owner
Trustee may terminate the Servicer’s appointment as custodian, with cause, at
any time upon written notification to the Servicer, and without cause upon 30
days’ prior written notification to the Servicer.  As soon as practicable after
any termination of such appointment, the Servicer shall deliver the Receivable
Files to the Indenture Trustee or the Indenture Trustee’s agent at such place or
places as the Indenture Trustee may reasonably designate.  The Servicer shall
pay the fees of any other Person acting as custodian of the Receivables Files.
 
 
ARTICLE IV

Administration and Servicing of Receivables
 
                        SECTION 4.01   Duties of Servicer .  The Servicer, as
agent for the Issuing Entity (to the extent provided herein), shall manage,
service, administer and make collections on the Receivables (other than
Purchased Receivables) with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to all comparable equipment
receivables that it services for itself or others.  The Servicer’s duties shall
include calculating, billing, collection and posting of all payments, responding
to inquiries of Obligors on such Receivables, investigating delinquencies,
reporting tax information to Obligors, accounting for collections, and
furnishing monthly and annual statements to the Owner Trustee and the Indenture
Trustee with respect to distributions.  Subject to the provisions of Section
4.02, the Servicer shall follow its then current customary standards, policies
and procedures in performing its duties as Servicer.  Without limiting the
generality of the foregoing, the Servicer is authorized and empowered to execute
and deliver, on behalf of itself, the Issuing Entity, the Owner Trustee, the
Indenture Trustee, the Certificateholder and the Noteholders or any of them, any
and all instruments of satisfaction or cancellation, or partial or full release
or discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Equipment securing such Receivables.  If the
Servicer shall commence a legal proceeding to enforce a Receivable, the Issuing
Entity (in the case of a Receivable other than a Purchased Receivable) shall
thereupon be deemed to have automatically assigned, solely for the purpose of
collection, such Receivable to the Servicer.  If in any enforcement suit or
legal proceeding it shall be held that the Servicer may
 
 
 
20

--------------------------------------------------------------------------------


 
 
not enforce a Receivable on the ground that it shall not be a real party in
interest or a holder entitled to enforce such Receivable, the Owner Trustee
shall, at the Servicer’s expense and direction, take steps to enforce such
Receivable, including bringing suit in its name or the name of the Owner
Trustee, the Indenture Trustee, the Certificateholder or the Noteholders.  The
Owner Trustee shall upon the written request of the Servicer furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. 
 
                        SECTION 4.02   Collection of Receivable Payments .  The
Servicer shall make reasonable efforts to collect all payments called for under
the terms and provisions of the Receivables as and when the same shall become
due and shall follow such collection procedures as it follows with respect to
all comparable equipment receivables that it services for itself or others.  In
connection therewith, the Servicer may grant extensions, rebates or adjustments
on a Receivable in accordance with its customary collection procedures with
respect to all comparable equipment receivables that it services for itself or
others; provided, however, that if the Servicer extends the date for final
payment by the Obligor of any Receivable beyond March 23, 2014, it shall
promptly purchase the Receivable from the Issuing Entity in accordance with the
terms of Section 4.07; provided, further, that the Servicer shall not extend the
final Scheduled Payment for the sole purpose of purchasing the Receivables from
the Issuing Entity.  The Servicer may in its discretion waive any additional
interest above the related APR due on late Scheduled Payments or any other fees
that may be collected in the ordinary course of servicing a Receivable.  The
Servicer shall not agree to any alteration of the interest rate on any
Receivable and shall not agree to waive the repayment of the Amount Financed, or
any portion thereof, on a Receivable.  Notwithstanding anything in this
Agreement to the contrary, any Recoveries shall be paid to the Seller and the
related Liquidated Receivable shall be assigned by the Trust to the Seller.
 
                        SECTION 4.03   Realization upon Receivables .  On behalf
of the Issuing Entity, the Servicer shall use its best efforts, consistent with
its customary servicing procedures, to repossess or otherwise realize upon the
Financed Equipment securing any Receivable as to which the Servicer shall have
determined pursuant to customary servicing procedures that eventual payment in
full is unlikely.  The Servicer shall follow such customary and usual practices
and procedures as it shall deem necessary or advisable in its servicing of
comparable equipment receivables, which may include selling any Financed
Equipment at public or private sale.  The Servicer is hereby authorized to
exercise its discretion consistent with its customary servicing procedures in
servicing defaulted Receivables so as to maximize the net collections of such
defaulted Receivables including, without limitation, selling such defaulted
Receivables.  The Servicer shall not be liable for any such exercise of its
discretion made in good faith and in accordance with such servicing procedures. 
The foregoing shall be subject to the provision that, in any case in which the
Financed Equipment shall have suffered damage, consistent with its customary
servicing procedures the Servicer may but shall not be required to expend funds
in connection with the repair or the repossession of such Financed Equipment.
 
                        SECTION 4.04   Physical Damage Insurance .  The Servicer
shall, in accordance with its customary servicing procedures, require that each
Obligor shall have obtained physical damage insurance covering the Financed
Equipment as of the execution of the Receivable.
 
 
21

--------------------------------------------------------------------------------


 
 
                        SECTION 4.05   Maintenance of Security Interests in
Financed Equipment .  The Servicer shall, in accordance with its customary
servicing procedures, take such steps as are necessary to maintain perfection of
the security interest created by each Receivable in the related Financed
Equipment.  The Servicer is hereby authorized to take such steps as are
necessary to re‑perfect such security interest on behalf of the Issuing Entity
and the Indenture Trustee in the event of the relocation of the Financed
Equipment or for any other reason.
 
                        SECTION 4.06   Covenants of Servicer .  The Servicer
shall not release the Financed Equipment securing any Receivable from the
security interest granted by such Receivable in whole or in part except in
accordance with Section 4.03 above or in the event of payment in full by the
Obligor thereunder, nor shall the Servicer impair the rights of the Issuing
Entity, the Indenture Trustee, the Certificateholder or the Noteholders in such
Receivables, nor shall the Servicer increase the number of scheduled payments
due under a Receivable except in accordance with the terms thereof or the terms
of Section 4.02.
 
                        SECTION 4.07   Purchase by Servicer of Receivables upon
Breach .  The Servicer (or the Sub-Servicer on behalf of the Servicer) or the
Owner Trustee shall inform the other party and the Indenture Trustee, the Seller
and JDCC promptly, in writing, upon the discovery of any breach of Section 4.02,
4.05 or 4.06.  Unless the breach shall have been cured by the last day of the
second month following such discovery (or, at the Servicer’s election, the last
day of the first following month), the Servicer shall purchase any Receivable
materially and adversely affected by such breach.  If the Servicer takes any
action pursuant to Section 4.02 that impairs the rights of the Issuing Entity,
the Indenture Trustee, the Certificateholder or the Noteholders in any
Receivable or as otherwise provided in Section 4.02, the Servicer shall purchase
such Receivable.  In consideration of the purchase of any such Receivable
pursuant to either of the two preceding sentences, the Servicer shall remit the
Purchase Amount in the manner specified in Section 5.03.  Subject to Section
7.02, the sole remedy of the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Certificateholder or the Noteholders with respect to a breach
pursuant to Section 4.02, 4.05 or 4.06 shall be to require the Servicer to
purchase Receivables pursuant to this Section.  The Owner Trustee shall have no
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the purchase of any Receivable pursuant to this Section.
 
                        SECTION 4.08   Servicing Fee .  On each Determination
Date, the Servicer shall be entitled to receive the Servicing Fee in respect of
the immediately preceding Collection Period equal to the product of (a) one
twelfth of the Servicing Fee Rate and (b) the Pool Balance as of the first day
of such preceding Collection Period subject to the order and priority set forth
in Section 5.04.  The Servicer shall also be entitled to that portion of
interest due on a Receivable that is in excess of interest at the related APR
and that is due because of a late Scheduled Payment, and other administrative
fees or similar charges allowed by applicable law or the Receivable with respect
to Receivables, collected (from whatever source) on the Receivables.
 
                        SECTION 4.09   Servicer’s Certificate .  On each
Determination Date, the Servicer shall deliver to the Owner Trustee, the
Indenture Trustee and the Seller, with a copy to the Rating Agencies, a
Servicer’s Certificate containing all information necessary to make the
distributions pursuant to Sections 5.04 and 5.05 for the Collection Period
preceding the date of such Servicer’s Certificate.  Neither the Owner Trustee
nor the Indenture Trustee shall be
 
 
22

--------------------------------------------------------------------------------


 
required to determine, confirm or recalculate the information contained in the
Servicer’s Certificate.
 
                        SECTION 4.10   Annual Statement as to Compliance; Notice
of Default .
 
                        (a)  The Servicer shall deliver, and if required under
Regulation AB shall cause the Sub-Servicer to deliver, to the Issuing Entity,
the Owner Trustee, the Seller and the Indenture Trustee, on or before January 15
of each year (or by such earlier date as specified in writing by the Seller as
will permit the timely filing of the Trust’s Form 10-K) a statement of
compliance signed by an authorized officer of the Servicer, providing such
information as required under Item 1123 of Regulation AB.
 
                        (b)  The Servicer shall deliver, to the Issuing Entity,
the Owner Trustee, the Seller, the Indenture Trustee and the Rating Agencies,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, written notice in an Officer’s Certificate of any
event which with the giving of notice or lapse of time, or both, would become a
Servicer Default under Section 8.01(a) or (b).
 
                        SECTION 4.11   Report on Assessment of Compliance and
Annual Independent Certified Public Accountants’ Report . 
 
                       (a)   The Servicer shall deliver, and if required under
Regulation AB shall cause the Sub-Servicer to deliver, to the Issuing Entity,
the Owner Trustee, the Seller and the Indenture Trustee on or before January 15
of each year (or by such earlier date as specified in writing by the Seller as
will permit the timely filing of the Trust’s Form 10-K), and the Indenture
Trustee shall deliver to the Depositor and the Servicer on or before January 15
of each year that the Issuing Entity is required to file Exchange Act Reports
(or by such earlier date as specified in writing by the Seller as will permit
the timely filing of the Trust’s Form 10-K), a report signed by an authorized
officer of the Servicer, the Sub-Servicer or the Indenture Trustee, as
applicable regarding the Servicer’s, Sub-Servicer’s or Indenture Trustee’s, as
applicable, assessment of compliance with the applicable servicing criteria
specified in Item 1122 of Regulation AB during the immediately preceding fiscal
year, in the form specified under Rules 13a-18 and 15d-18 of the Exchange Act
(or any successor provision).  Such report signed by the Indenture Trustee shall
address each of the Servicing Criteria specified in Appendix A hereto (provided
that such certification may be revised after the date of this Agreement as
agreed by the Seller and the Indenture Trustee to reflect any guidance with
respect to such criteria from the Commission).  Upon request of the Seller, the
Indenture Trustee shall deliver to the Depositor and the Servicer on or before
the date that is 75 days after the end of the Issuing Entity’s fiscal year a
copy of the assessment of compliance with the Servicing Criteria specified in
Appendix A hereto most recently prepared by the Indenture Trustee relating to
the Indenture Trustee’s servicing platform with respect to asset-backed
securities that are backed by assets of the type backing the Notes issued by the
Issuing Entity.
 
                        (b)    The Servicer shall cause a firm of registered
public accountants, which may also render other services to the Servicer, the
Seller, JDCC or any other Affiliate of Deere, to deliver to the Issuing Entity,
the Owner Trustee and the Indenture Trustee, on or before January 15 of each
year (or by such earlier date as specified in writing by the Seller as will
 
 
23

--------------------------------------------------------------------------------


 
 
permit the timely filing of the Trust’s 10-K), and the Indenture Trustee shall
cause a firm of registered public accountants, which may also render other
services to the Indenture Trustee or its Affiliates, to deliver to the Depositor
and the Servicer on or before January 15 of each year that the Issuing Entity is
required to file Exchange Act Reports (or by such earlier date as specified in
writing by the Seller as will permit the timely filing of the Trust’s 10-K) a
report that attests to, and reports on, the Servicer’s, Sub-Servicer’s (if
required under Regulation AB) or Indenture Trustee’s, as applicable assessment
of compliance delivered pursuant to Section 4.11(a), which attestation report
shall be made in accordance with the requirements of Rules 1-02(a)(3) and
2-02(g) of Regulation S-X (or any successor provision). Upon request of the
Seller, the Indenture Trustee shall deliver to the Depositor and the Servicer on
or before the date that is 75 days after the end of the Issuing Entity’s fiscal
year a copy of the report by a firm of registered public accountants that
attests to, and reports on, the Indenture Trustee’s assessment of compliance
delivered pursuant to the last sentence of Section 4.11(a) above.
 
                        SECTION 4.12   Access to Certain Documentation and
Information Regarding Receivables .  The Servicer shall provide to the
Certificateholder and Noteholders access to the Receivable Files in such cases
where the Certificateholder or Noteholders shall be required by applicable
statutes or regulations to review such documentation.  Access shall be afforded
without charge, but only upon reasonable request and during the normal business
hours at the respective offices of the Servicer.  Nothing in this Section shall
affect the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access to information as a result of such obligation shall not
constitute a breach of this Section.
 
                        SECTION 4.13   Servicer Expenses .  The Servicer shall
be required to pay all expenses incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants, fees and
disbursements incurred in connection with collection and enforcement of
Receivables (other than amounts incurred in connection with the liquidation of a
Receivable which amounts shall be netted against the Liquidation Proceeds, if
any), taxes imposed on the Servicer and expenses incurred in connection with
distributions and reports to the Certificateholder and the Noteholders.
 
                        SECTION 4.14   Appointment of Sub-Servicer .  The
Servicer hereby appoints Deere Credit Services, Inc. as Sub‑Servicer and may at
any time appoint a successor Sub‑Servicer to perform all or any portion of its
obligations as Servicer hereunder; provided, however, that the Rating Agency
Condition shall have been satisfied in connection with the appointment of a
successor Sub-Servicer; provided further that the Servicer shall remain
obligated and be liable to the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Certificateholder and the Noteholders for the servicing and
administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such Sub‑Servicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Receivables.  The fees and expenses of the Sub‑Servicer shall be as agreed
between the Servicer and its Sub‑Servicer from time to time and none of the
Issuing Entity, the Owner Trustee, the Indenture Trustee, the Certificateholder
or the Noteholders shall have any responsibility therefor.  If at any time the
Sub-Servicer shall fail to comply with any of its obligations under Section 4.16
of this Agreement during the period that the Seller is required to file Exchange
Act Reports with respect
 
 
 
24

--------------------------------------------------------------------------------


 
to the Trust and such failure is not remedied within the lesser of ten calendar
days and the period of time in which the related Exchange Act Report is required
to be filed (without taking into account any extensions), then the Seller may
remove the Sub-Servicer.
 
                        SECTION 4.15   Information to be Furnished in the Event
of Resignation or Termination .  In the event the Servicer, the Sub-Servicer,
the Indenture Trustee or any Reporting Subcontractor is terminated or resigns
during the term of this Agreement, such Person shall provide the documents and
information pursuant to Section 4.10 and Section 4.11 with respect to the period
of time it was subject to this Agreement or provided services with respect to
the Issuing Entity or the Receivables. 
 
                        SECTION 4.16   Exchange Act Reports .  (a)  So long as
the Seller is required to file Exchange Act Reports with respect to the Issuing
Entity, no later than each Payment Date, each of the Indenture Trustee, the
Owner Trustee and the Servicer shall notify (and the Servicer shall cause each
Reporting Subcontractor and the Sub-Servicer to notify ) the Seller of any Form
10-D Disclosure Item with respect to such Person, together with a description of
any such Form 10-D Disclosure Item in form and substance reasonably acceptable
to the Seller.  In addition to such information as the Servicer is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Seller, the Servicer shall provide (and shall cause the Sub-Servicer to provide)
such information which is available to the Servicer, without unreasonable effort
or expense, regarding the performance or servicing of the Receivables as is
reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB.  Such information shall be provided
concurrently with the statements to Noteholders pursuant to Section 5.06,
commencing with the first such report due not less than five Business Days
following such request.
 
                        (b)  So long as the Depositor is required to file
Exchange Act Reports with respect to the Issuing Entity, each of the Indenture
Trustee, the Owner Trustee and the Servicer shall promptly notify the Seller,
but in no event later than one (1) Business Day after its occurrence, of any
Reportable Event (in the case of the Owner Trustee, only an event in clause (d)
of the definition of Reportable Event) of which such Person (or, in the case of
the Indenture Trustee or Owner Trustee, a Responsible Officer) has actual
knowledge.  Each Person shall be deemed to have actual knowledge of any such
event to the extent that it relates to such Person or any action or failure to
act by such Person.
 
                        (c)  So long as the Depositor is required to file
Exchange Act Reports, (i) no later than January 1 of each year commencing in
2009, the Depositor shall provide a list of the Item 1119 Parties to the Owner
Trustee, Indenture Trustee and Servicer and (ii) no later than January 15 of
each year, commencing in 2009, the Indenture Trustee, the Owner Trustee and the
Servicer shall notify the Depositor of any Form 10-K Disclosure Item, together
with a description of any such Form 10-K Disclosure Item in form and substance
reasonably acceptable to the Depositor.
 
                        (d)  The Indenture Trustee, the Owner Trustee and the
Servicer shall reasonably cooperate with the Depositor in connection with the
satisfaction of the Depositor’s reporting requirements under the Exchange Act
with respect to the Trust.  In addition to the information specified in this
Section 4.16, if so requested by the Depositor for the purpose of satisfying its
reporting obligation under the Exchange Act, the Indenture Trustee, the Owner
Trustee and the
 
 
 
25

--------------------------------------------------------------------------------


 
 
Servicer shall provide the Depositor with (a) such information which is
available to such Person without unreasonable effort or expense and within such
timeframe as may be reasonably requested by the Depositor to comply with the
Depositor’s reporting obligations under the Exchange Act and (b) to the extent
such Person is a party (and the Depositor is not a party) to any agreement or
amendment required to be filed, copies of such agreement or amendment in
EDGAR-compatible form.  Each of the Servicer, the Indenture Trustee and the
Owner Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
comply with reasonable requests made by the Depositor in good faith for delivery
of information under these provisions on the basis of evolving interpretations
of Regulation AB.
 
                        (e)  Each of the Indenture Trustee and the Owner Trustee
represents that (i) there are no affiliations relating to such Person with
respect to any 1119 Party, (ii) there are no relationships or transactions with
respect to any 1119 Party and such Person that are outside the ordinary course
of business or on terms other than would be obtained in an arm’s length
transaction with an unrelated third party, apart from the transactions
contemplated under the transaction documents, and that are material to the
investors’ understanding of the Notes and (iii) there are no legal proceedings
pending, or known to be contemplated by governmental authorities, against such
Person, or of which the property of such Person is subject, that is material to
the Noteholders.
 
 
ARTICLE V

Distributions; Reserve Account;
Statements to the Certificateholder and Noteholders
 
                        SECTION 5.01   Establishment of Trust Accounts .
 
                        (a)  (i)  The Servicer, for the benefit of the
Noteholders and the Certificateholder, shall establish and maintain in the name
of the Indenture Trustee an Eligible Deposit Account (the “Collection Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders and the Certificateholder. 
 
                        (ii)         The Servicer, for the benefit of the
Noteholders, shall establish and maintain in the name of the Indenture Trustee
an Eligible Deposit Account (the “Note Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders.
 
                        (iii)        The Servicer, for the benefit of the
Noteholders and the Certificateholder, shall establish and maintain in the name
of the Indenture Trustee an Eligible Deposit Account (the “Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders and the Certificateholder.
 
                        (b)  Funds on deposit in the Collection Account, the
Note Distribution Account and the Reserve Account (collectively the “Trust
Accounts”) shall be invested by the Indenture
 
 
 
26

--------------------------------------------------------------------------------


 
 
Trustee pursuant to the Servicer’s written instruction in Eligible Investments
selected by the Servicer; provided, however, it is understood and agreed that
the Indenture Trustee shall not be liable for any loss arising from such
investment in Eligible Investments; provided further none of the funds deposited
in the Trust Accounts shall be invested in an Eligible Investment or Eligible
Investments issued by the Servicer or the Seller for a period of 30 days
following the Closing Date.  All such Eligible Investments shall be held by the
Indenture Trustee for the benefit of the Noteholders and the Certificateholder,
as applicable; provided, however, that on each Payment Date all interest and
other investment income (net of losses and investment expenses) on funds on
deposit in the Trust Accounts shall be deposited into the Collection Account and
shall be deemed to constitute a portion of the Total Distribution Amount.  Other
than as permitted by the Rating Agencies, funds on deposit in the Trust Accounts
shall be invested in Eligible Investments that will mature so that such funds
(or in the case of the Special Payment Date, the portion of such funds needed to
make the final payment on the Class A-1 Notes pursuant to Section 5.04(d)) will
be available at the close of business on the Transfer Date preceding the
following Payment Date or, in the case of the Note Distribution Account and the
Reserve Account, the following Payment Date.  Funds deposited in a Trust Account
on a Transfer Date which immediately precedes a Payment Date are not required to
be invested overnight.
 
                        (c)  (i)  The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Trust
Accounts and in all proceeds thereof (including all income thereon) and all such
funds, investments, proceeds and income shall be part of the Trust Estate.  The
Trust Accounts shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Noteholders and the Certificateholder, as the
case may be.  If, at any time, any of the Trust Accounts ceases to be an
Eligible Deposit Account, the Indenture Trustee (or the Servicer on its behalf)
shall within 10 Business Days (or such longer period, not to exceed 30 calendar
days, as to which each Rating Agency may consent) establish a new Trust Account
as an Eligible Deposit Account and shall transfer any cash and/or any
investments to such new Trust Account.  So long as U.S. Bank National
Association is an Eligible Institution, any Trust Account shall be maintained
with it in an Eligible Deposit Account. 
 
                        (ii)        With respect to the Trust Account Property,
the Indenture Trustee agrees, by its acceptance hereof, that:
 
                        (A) any Trust Account Property that is held in “deposit
accounts” (as defined in Section 9-102(a)(29) of the UCC) shall be held solely
in the Eligible Deposit Accounts and (1) each such Eligible Deposit Account
shall be subject to the exclusive custody and control of the Indenture Trustee,
the Indenture Trustee shall have sole signature authority with respect thereto
and to the extent the Indenture Trustee ceases to be an Eligible Institution,
the Indenture Trustee shall be the related Eligible Institution’s “customer” and
shall have “control” (in each case within the meaning of Section 9-104 of the
UCC) with respect to such Eligible Deposit Account, (2) the Eligible Institution
at which such Eligible Deposit Account is maintained shall be a “bank” as
defined in Section 9-102(a)(8) of the UCC and shall agree to maintain such
Eligible Deposit Account as a “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC, and (3) the “bank’s jurisdiction” (within the
meaning of Section 9-304 of the UCC) with respect to such Eligible Deposit
Account shall be the State of New York;
 
 
 
27

--------------------------------------------------------------------------------


 
 
                        (B) any Trust Account Property that is held in
“securities accounts” (as defined in Section 8-501(a) of the UCC) shall be held
solely in Eligible Deposit Accounts; and (1) the Eligible Institution at which
each such Eligible Deposit Account is maintained shall be a “securities
intermediary” as defined in Section 8-102(a)(14) of the UCC and shall agree to
maintain such Eligible Deposit Account as a “securities account” as such term is
defined in Section 8-501(a) of the UCC, (2) the Eligible Institution at which
such Eligible Deposit Account is maintained shall treat the Indenture Trustee as
entitled to exercise the rights that comprise any “financial asset” (as defined
in Section 8-102(a)(9) of the UCC) credited to the account, and if at any time
such Eligible Institution shall receive an “entitlement order” (within the
meaning of Section 8-102(a)(8) of the UCC) issued by the Indenture Trustee and
relating to such Eligible Deposit Account, such Eligible Institution shall
comply with such entitlement order without further consent by the Issuing Entity
or any other Person, (3) the Eligible Institution at which such Eligible Deposit
Account is maintained shall agree with the Indenture Trustee that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to such Eligible Deposit Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC, (4) the “securities
intermediaries’ jurisdiction” (within the meaning of Section 8-110 of the UCC)
with respect to such Eligible Deposit Account shall be the State of New York and
(5) the Eligible Institution at which such Eligible Deposit Account is
maintained shall agree with the Indenture Trustee that in the event that such
securities intermediary has or subsequently obtains by agreement, by operation
of law or otherwise, a security interest in such Eligible Deposit Account or any
financial asset credited thereto, the securities intermediary agrees that such
security interest shall be subordinate to the security interest of the Indenture
Trustee and that the financial assets and other items deposited to such an
Eligible Deposit Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Indenture
Trustee;
 
                        (C) any Trust Account Property that is of the type
described in paragraph (a) or (b) of the definition of “Delivery” shall be
delivered to the Indenture Trustee in accordance with paragraph (a) or (b), as
applicable, of the definition of “Delivery”, and shall be held as described in
such paragraph;
 
                        (D) any Trust Account Property that is a book‑entry
security held through the Federal Reserve System pursuant to Federal book-entry
regulations shall be delivered in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued book-entry registration of
such Trust Account Property as described in such paragraph; and
 
                        (E) any Trust Account Property that is an
“uncertificated security” under Article 8 of the UCC and that is not governed by
clause (C) above shall be delivered to the Indenture Trustee in accordance with
paragraph (d) of the definition of “Delivery” and shall be maintained by the
Indenture Trustee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its nominee’s) ownership of such
security.
 
                        (iii)       The Servicer shall have the power, revocable
by the Indenture Trustee or by the Owner Trustee with the consent of the
Indenture Trustee, to instruct the Indenture Trustee to make withdrawals and
payments from the Trust Accounts (to the extent such amounts are property of the
Issuing Entity) for the purpose of permitting the Servicer or the Owner Trustee
to
 
 
28

--------------------------------------------------------------------------------


 
 
carry out its respective duties hereunder or permitting the Indenture Trustee to
carry out its duties under the Indenture.
 
                        SECTION 5.02   Collections .  So long as (i) JDCC is the
Servicer, (ii) a Servicer Default shall not have occurred and be continuing and
(iii) JDCC’s unsecured, non-guaranteed short term debt maintains a rating of at
least A-1 by Standard & Poor’s and Prime-1 by Moody’s, the Servicer shall remit
to the Collection Account all payments by or on behalf of the Obligors with
respect to the Receivables (other than Purchased Receivables), all Liquidation
Proceeds (exclusive of Recoveries, which shall be applied in accordance with
Section 4.02) and collections (as collected during each Fiscal Month) to the
Collection Account, not less than one Business Day prior to the 15th day of the
calendar month following such Fiscal Month (or, if such Fiscal Month ends in the
early part of a calendar month, then the 15th day of such calendar month in
which such Fiscal Month ends), provided, that, in the event of a Special Payment
Date, the Servicer shall remit to the Collection Account such collections not
less than one Business Day prior to the Special Payment Date.  Otherwise, the
Servicer shall remit, such collections within two Business Days of receipt
thereof.  For purposes of this Article V the phrase “payments by or on behalf of
Obligors” shall mean payments made with respect to the Receivables by persons
other than the Servicer or JDCC.
 
                        SECTION 5.03   Additional Deposits .  The Servicer and
the Seller shall deposit or cause to be deposited in the Collection Account the
aggregate Purchase Amount with respect to Purchased Receivables and the Servicer
shall deposit therein all amounts to be paid under Section 9.01(a).  The
Servicer will deposit the aggregate Purchase Amount with respect to Purchased
Receivables when such obligations are due pursuant to Section 4.07, unless the
Servicer shall not be required to make deposits within two Business Days of the
receipt of collections from Obligors pursuant to Section 5.02, in which case
deposits of Purchased Amounts shall be made on the Transfer Date.
 
                        SECTION 5.04   Distributions .
 
                        (a)  On each Determination Date, the Servicer shall
calculate the amounts to be deposited in the Note Distribution Account and the
Certificate Distribution Account.
 
                        (b)  On the second Business Day prior to each Payment
Date, the Servicer shall instruct the Indenture Trustee in writing in
substantially the form of Schedule G hereto (based on the information contained
in the Servicer’s Certificate delivered on the related Determination Date
pursuant to Section 4.09) to make deposits and distributions to the Servicer or
the Administrator or distribute to the applicable Trust Account or Certificate
Distribution Account by 12:00 noon (New York time) in the case of the Trust
Accounts and 11:00 A.M. (New York time) in the case of the Certificate
Distribution Account, in each case on such Payment Date.  Distributions from the
Total Distribution Amount shall be made by the Indenture Trustee, to the extent
available, in the following order of priority:
 
         (i)         to the Servicer (if JDCC or an Affiliate is not the
Servicer), from the Total Distribution Amount, the Servicing Fee and all unpaid
Servicing Fees from prior Collection Periods:
 
 
 
29

--------------------------------------------------------------------------------


 
 
         (ii)        to the Administrator under the Administration Agreement,
from the Total Distribution Amount remaining after the application of clause
(i), the Administration Fee and all unpaid Administration Fees from prior
Collection Periods;
 
         (iii)       to the Note Distribution Account, from the Total
Distribution Amount remaining after the application of clauses (i) and (ii), the
accrued and unpaid interest on the Notes for such Payment Date;
 
         (iv)       to the Note Distribution Account, from the Total
Distribution Amount remaining after the application of clauses (i), (ii) and
(iii), the Note Monthly Principal Distributable Amount:
 
         (v)        to the Reserve Account, from the Total Distribution Amount
remaining after the application of clauses (i), (ii), (iii) and (iv) the amount,
if any, necessary to increase the amounts on deposit in the Reserve Account to
the Specified Reserve Account Balance;
 
         (vi)       to the Servicer (if JDCC or an Affiliate is the Servicer),
from the Total Distribution Amount remaining after the application of clauses
(i), (ii), (iii), (iv) and (v) the Servicing Fee and all unpaid Servicing Fees
from prior Collection Periods;
 
         (vii)      to the Indenture Trustee, from the Total Distribution Amount
remaining after the application of clauses (i), (ii), (iii), (iv), (v) and (vi),
any unpaid amounts due to the Indenture Trustee under Section 7.02 hereof and
Section 6.07 of the Indenture;
 
         (viii)      to the Owner Trustee, from the Total Distribution Amount
remaining after the application of clauses (i), (ii), (iii), (iv), (v), (vi) and
(vii), any unpaid amounts due to the Owner Trustee under Section 7.02 hereof and
Sections 8.01 and 8.02 of the Trust Agreement;
 
         (ix)       to the Certificate Distribution Account, from the Total
Distribution Amount remaining after the application of clauses (i), (ii), (iii),
(iv), (v), (vi), (vii) and (viii) the Certificate Monthly Principal
Distributable Amount, if any; and
 
         (x)        to the Reserve Account, from the Total Distribution Amount
remaining after the application of clauses (i), (ii), (iii), (iv), (v), (vi),
(vii), (viii) and (ix) the Total Distribution Amount remaining.
 
                        (c)  With respect to any unpaid amount due to the
Indenture Trustee or the Owner Trustee, as applicable, for which payment is
sought by the Indenture Trustee or the Owner Trustee, as applicable, pursuant to
Section 5.04(b)(vii) or Section 5.04(b)(viii), respectively, the Indenture
Trustee or the Owner Trustee, as applicable, shall provide written notice to the
Servicer at least five Business Days prior to the Payment Date on which payment
of such unpaid amount is sought, together with such information regarding such
unpaid amounts as the Servicer may reasonably request.  Notwithstanding anything
to the contrary contained herein, no amount due to the Indenture Trustee or the
Owner Trustee, as applicable, will be eligible for payment under Section
5.04(b)(vii) or Section 5.04(b)(viii), respectively, or this Section 5.04(c)
unless
 
 
 
30

--------------------------------------------------------------------------------


 
 
such amount remains unpaid for more than 30 calendar days after delivery to the
Servicer by the Indenture Trustee or the Owner Trustee, as applicable, of demand
for payment.
 
                        (d)  Notwithstanding anything to the contrary contained
herein, in the event of a Special Payment Date, the instructions provided by the
Servicer pursuant to Section 5.04(b) shall (x) be given two Business Days prior
to the Special Payment Date and (y) specify that on the Special Payment Date
distributions shall be made to the Trust Accounts no later than 12:00 noon (New
York time) in respect of the Class A-1 Notes.  The portion of the Total
Distribution Amount deposited to the Trust Accounts in respect of the Class A-1
Notes on the Special Payment Date shall be calculated in the order and priority
set forth in Section 5.04(b) as though such amounts were distributed on the May
2009 Payment Date.
 
                        SECTION 5.05   Reserve Account .
 
                        (a)  On the Closing Date, the Seller shall deposit the
Reserve Account Initial Deposit into the Reserve Account.  The Servicer shall
determine the Specified Reserve Account Balance for each Payment Date.
 
                        (b)  (i)  If the amount on deposit in the Reserve
Account on each Payment Date (after giving effect to all deposits or withdrawals
therefrom on such Payment Date pursuant to Section 5.04 and Section 5.05(c)) is
greater than the Specified Reserve Account Balance for such Payment Date, the
Servicer shall instruct the Indenture Trustee to distribute such excess in the
Reserve Account to the Seller. 
 
                        (ii)        on the date on which all interest on and
principal of the Notes have been paid in full, the Servicer shall instruct the
Indenture Trustee to distribute the Reserve Account balance to the Seller.
 
                        (iii)       Amounts properly distributed to the Seller
pursuant to this Section 5.05(b) shall be deemed released from the Trust and the
security interest therein granted to the Indenture Trustee, and the Seller shall
in no event thereafter be required to refund any such distributed amounts.
 
                        (c)  In the event that the Noteholders’ Distributable
Amount for a Payment Date exceeds the amount deposited into the Note
Distribution Account pursuant to Section 5.04(b)(iii) and (iv) on such Payment
Date, the Servicer shall instruct the Indenture Trustee to withdraw from the
Reserve Account on such Payment Date, to the extent of funds available therein,
an amount equal to such excess and deposit such amount into the Note
Distribution Account.
 
                        SECTION 5.06   Statements to the Certificateholder and
Noteholders .
 
                        (a)  On the second Business Day preceding each Payment
Date, the Servicer shall provide to the Indenture Trustee (with a copy to the
Rating Agencies), for the Indenture Trustee to make available on its website at
www.usbank.com/abs on the Payment Date, and to the Owner Trustee, for the Owner
Trustee to forward to the Certificateholder of record, a statement substantially
in the form of Schedule E or Schedule F, as applicable, setting forth at least
the following information as to the Notes and the Certificate to the extent
applicable:
 
 
 
31

--------------------------------------------------------------------------------


 
 
        (i)         the amount of such distribution allocable to principal;
 
        (ii)        the amount of such distribution allocable to interest;
 
        (iii)       the Pool Balance, Note Value and Pool Face Amount as of the
close of business on the last day of the preceding Collection Period;
 
        (iv)       (A) the outstanding principal balance of (1) the Class A-1
Notes, (2) the Class A-2 Notes, (3) the Class A‑3 Notes and (4) the Class A-4
Notes and (B) the Certificate Balance, in each case after giving effect to
payments allocated to principal reported under (i) above;
 
        (v)        the amount of the Servicing Fee paid to the Servicer with
respect to the related Collection Period;
 
        (vi)       the amount of the Administration Fee paid to the
Administrator with respect to such Collection Period;
 
        (vii)      the aggregate amount of the Purchase Amounts for Purchased
Receivables with respect to the related Collection Period;
 
        (viii)      the balance of the Reserve Account on such Payment Date,
after giving effect to distributions made on such Payment Date, and the
Specified Reserve Account Balance for such Payment Date;
 
        (ix)       the amount of all Scheduled Payments in respect of
Receivables 60 days or more past due, and such amount as a percentage of the
Pool Balance, as of the close of business on the last day of the preceding
Collection Period; and
 
        (x)        the Face Amount of Receivables with any Scheduled Payments 60
days or more past due, and such amount as a percentage of the Pool Face Amount,
as of the close of business on the last day of the preceding Collection Period.
 
                        (b)  Notwithstanding anything to the contrary contained
herein, in the event of a Special Payment Date, the certificate delivered
pursuant to Section 5.06(a) shall be delivered two Business Days prior to the
Special Payment Date and shall reflect all amounts specified in Section 5.06(a)
with respect to the Special Payment Date and the May 2009 Payment Date.
 
                        (c)  Each amount set forth pursuant to subclause (i),
(ii) or (iv) of clause 5.06(a) shall be expressed as a dollar amount per $1,000
of original principal balance of a Note. 
 
                        Within the prescribed period of time for tax reporting
purposes after the end of each calendar year during the term of the Indenture,
the Indenture Trustee shall mail to each Person who at any time during such
calendar year shall have been a Noteholder and received any payment thereon, a
statement containing the amounts described in (i) and (ii) (other than
information relating to the Note Interest Rates) above and any other information
required by applicable tax laws, for the purposes of such Noteholder’s
preparation of Federal income tax returns.
 
 
 
32

--------------------------------------------------------------------------------


 
 
                        The Indenture Trustee shall only be required to provide
to the Noteholders the information furnished to it by the Servicer.
 
                        SECTION 5.07   Net Deposits .  As an administrative
convenience, unless the Servicer is required to remit collections within two
Business Days of their receipt, the Servicer will be permitted to make the
deposit of collections on the Receivables and Purchase Amounts for or with
respect to the Collection Period net of distributions to be made to the Servicer
with respect to the Collection Period.  The Servicer, however, will account to
the Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholder as if all deposits, distributions and transfers were made
individually.
 
 
ARTICLE VI

The Seller
 
                        SECTION 6.01   Representations of Seller .  The Seller
makes the following representations on which the Issuing Entity is deemed to
have relied in acquiring the Receivables.  The representations speak as of the
execution and delivery of this Agreement and shall survive the sale of the
Receivables to the Issuing Entity and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.
 
                        (a)  Organization and Good Standing .  The Seller is
duly organized and validly existing as a corporation in good standing under the
laws of the State of Nevada, with the power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has, the
power, authority and legal right to acquire and own the Receivables.
 
                        (b)  Due Qualification .  The Seller is duly qualified
to do business as a foreign corporation in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the failure to so
qualify or to obtain such license or approval would render any Receivable
unenforceable that would otherwise be enforceable by the Seller, the
Sub-Servicer or the Owner Trustee.
 
                        (c)  Power and Authority .  The Seller has the power and
authority to execute and deliver this Agreement and to carry out its terms; the
Seller has full power and authority to sell and assign the property to be sold
and assigned to and deposited with the Issuing Entity and the Seller and shall
have duly authorized such sale and assignment to the Issuing Entity by all
necessary corporate action; and the execution, delivery and performance of this
Agreement have been duly authorized by the Seller by all necessary corporate
action.
 
                        (d)  Binding Obligation .  This Agreement constitutes a
legal, valid and binding obligation of the Seller enforceable in accordance with
its terms except that such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and the remedy of specific performance
and injunctive relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
 
 
33

--------------------------------------------------------------------------------


 
 
                        (e)  No Violation .  The consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the articles of incorporation or by-laws of the Seller, or any
indenture, agreement or other instrument to which the Seller is a party or by
which it shall be bound; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than pursuant to the Basic Documents); nor
violate any law or, to the best of the Seller’s knowledge, any order, rule or
regulation applicable to the Seller of any court or of any federal or State
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties.
 
                        (f)   No Proceedings .  To the Seller’s best knowledge,
there are no proceedings or investigations pending, or threatened, before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties:  (i)
asserting the invalidity of this Agreement, the Indenture or any of the other
Basic Documents, the Notes or the Certificate, (ii) seeking to prevent the
issuance of the Notes or the Certificate or the consummation of any of the
transactions contemplated by this Agreement, the Indenture or any of the other
Basic Documents, (iii) seeking any determination or ruling that might materially
and adversely affect the performance by the Seller of its obligations under, or
the validity or enforceability of, this Agreement, the Indenture, any of the
other Basic Documents, the Notes or the Certificate or (iv) which involve the
Seller and which might adversely affect the Federal or state income tax
attributes of the Notes or the Certificate.
 
                        SECTION 6.02   Corporate Existence .
 
                        (a)  During the term of this Agreement, the Seller will
keep in full force and effect its existence, rights and franchises as a
corporation under the laws of the jurisdiction of its incorporation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.
 
                        (b)  During the term of this Agreement, the Seller shall
observe the applicable legal requirements for the recognition of the Seller as a
legal entity separate and apart from its Affiliates, including as follows:
 
              (i)         the Seller shall maintain corporate records and books
of account separate from those of its Affiliates;
 
              (ii)        except as otherwise provided in this Agreement, the
Seller shall not commingle its assets and funds with those of its Affiliates;
 
              (iii)       the Seller shall hold such appropriate meetings of its
Board of Directors as are necessary to authorize all the Seller’s corporate
actions required by law to be authorized by the Board of Directors, shall keep
minutes of such meetings and of meetings of its stockholder(s) and observe all
other customary corporate formalities (and
 
 
 
34

--------------------------------------------------------------------------------


 
 
any successor Seller not a corporation shall observe similar procedures in
accordance with its governing documents and applicable law);
 
              (iv)       the Seller shall at all times hold itself out to the
public under the Seller’s own name as a legal entity separate and distinct from
its Affiliates; and
 
              (v)        all transactions and dealings between the Seller and
its Affiliates will be conducted on an arm’s-length basis.
 
                        SECTION 6.03   Liability of Seller; Indemnities .  The
Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.
 
                        (a)  The Seller shall indemnify, defend and hold
harmless the Issuing Entity, the Owner Trustee and the Indenture Trustee and
their officers, directors and agents from and against any taxes that may at any
time be asserted against the Issuing Entity, the Owner Trustee or the Indenture
Trustee or their officers, directors, and agents with respect to the sale of the
Receivables to the Issuing Entity or the issuance and original sale of the
Certificate and the Notes, including any sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes (but, in the
case of the Issuing Entity, not including any taxes asserted with respect to
ownership of the Receivables or Federal or other income taxes arising out of the
transactions contemplated by this Agreement) and costs and expenses in defending
against the same.
 
                        (b)  The Seller shall indemnify, defend and hold
harmless the Issuing Entity, the Owner Trustee and the Indenture Trustee and
their officers, directors, and agents from and against any loss, liability or
expense incurred by reason of (i) the Seller’s willful misfeasance, bad faith or
negligence in the performance of its duties under this Agreement, or by reason
of reckless disregard of its obligations and duties under this Agreement and
(ii) the Seller’s or the Issuing Entity’s violation of Federal or State
securities laws in connection with the offering and sale of the Notes and the
Certificate.
 
                        (c)  The Seller shall pay any and all state and local
property taxes (including taxes on intangibles), excise taxes, sales taxes and
similar taxes levied or assessed upon all or any part of the Owner Trust Estate
including, without limitation, the Receivables.
 
                        (d)        Indemnification under this Section shall
survive the resignation or removal of the Owner Trustee or the Indenture Trustee
and the termination of this Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation.  If the Seller shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Seller, without
interest.
 
                        SECTION 6.04   Merger or Consolidation of, or Assumption
of the Obligations of, Seller .  Any Person (a) into which the Seller may be
merged or consolidated, (b) which may result from any merger or consolidation to
which the Seller shall be a party or (c) which may succeed to the properties and
assets of the Seller substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the
 
 
 
35

--------------------------------------------------------------------------------


 
 
Seller under this Agreement, shall be the successor to the Seller hereunder
without the execution or filing of any document or any further act by any of the
parties to this Agreement; provided, however, that (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Section 3.01 shall have been breached and no Servicer Default, and no event
that, after notice or lapse of time, or both, would become a Servicer Default
shall have occurred and be continuing, (ii) the Seller shall have delivered to
the Owner Trustee and the Indenture Trustee an Officers’ Certificate and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with, (iii) the Rating Agency Condition shall
have been satisfied with respect to such transaction and (iv) the Seller shall
have delivered to the Owner Trustee and the Indenture Trustee an Opinion of
Counsel either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements and amendments thereto have been executed
and filed that are necessary fully to preserve and protect the interest of the
Owner Trustee and Indenture Trustee, respectively, in the Receivables and
reciting the details of such filings, or (B) stating that, in the opinion of
such counsel, no such action shall be necessary to preserve and protect such
interests.  Notwithstanding anything herein to the contrary, the execution of
the foregoing agreement of assumption and compliance with clauses (i), (ii),
(iii) and (iv) above shall be conditions to the consummation of the transactions
referred to in clause (a), (b) or (c) above.
 
                        SECTION 6.05   Limitation on Liability of Seller and
Others .  The Seller and any director or officer or employee or agent of the
Seller may rely in good faith on the advice of counsel or on any document of any
kind, prima facie properly executed and submitted by any Person respecting any
matters arising hereunder.  The Seller shall not be under any obligation to
appear in, prosecute or defend any legal action that shall not be incidental to
its obligations under this Agreement, and that in its opinion may involve it in
any expense or liability.
 
                        SECTION 6.06   Seller May Own Notes; Retention of the
Certificate .  The Seller and any Affiliate thereof may in its individual or any
other capacity become the owner or pledgee of the Notes with the same rights as
it would have if it were not the Seller or an Affiliate thereof, except as
expressly provided herein or in any Basic Document.  The Seller shall retain and
not transfer the Certificate.
 
                        SECTION 6.07   Right of Seller to Repurchase Receivables
.  As of the last day of any Collection Period, the Seller has an option to
repurchase any Receivable at a purchase price equal to the Purchase Amount of
such Receivable; provided that the aggregate Principal Balance of all
Receivables repurchased by the Seller pursuant to this Section 6.07 shall not at
any time in the aggregate exceed 2.0% of the Initial Pool Balance.  To exercise
such option, the Seller shall deposit pursuant to Section 5.03 in the Collection
Account an amount equal to the aggregate Purchase Amount of the repurchased
Receivables.  
 
 
ARTICLE VII

The Servicer
 
 
 
36

--------------------------------------------------------------------------------


 
 
                        SECTION 7.01   Representations of Servicer .  The
Servicer makes the following representations on which the Issuing Entity is
deemed to have relied in acquiring the Receivables.  The representations speak
as of the execution and delivery of this Agreement (or as of the date a Person
(other than the Indenture Trustee) becomes Servicer pursuant to Sections 7.03
and 8.02, in the case of a successor to the Servicer) and shall survive the sale
of the Receivables to the Issuing Entity and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.
 
                        (a)  Organization and Good Standing .  The Servicer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, and has the corporate power and
authority to own its properties and to conduct the business in which it is
currently engaged, and had at all relevant times, and has, the power, authority
and legal right to acquire, own, sell and service the Receivables and to hold
the Receivable Files as custodian.
 
                        (b)  Power and Authority .  The Servicer has the
corporate power and authority to execute and deliver this Agreement and to carry
out its terms; and the execution, delivery and performance of this Agreement
have been duly authorized by the Servicer by all necessary corporate action.
 
                        (c)  Binding Obligation .  This Agreement constitutes a
legal, valid and binding obligation of the Servicer enforceable in accordance
with its terms except that such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and the remedy of specific
performance and injunctive relief may be subject to certain equitable defenses
and to the discretion of the court before which any proceeding therefor may be
brought.
 
                        (d)  No Violation .  The consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof shall not conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the articles of incorporation or by-laws of the Servicer, or any
indenture, agreement or other instrument to which the Servicer is a party or by
which it shall be bound; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Agreement); nor violate any law
or, to the best of the Servicer’s knowledge, any order, rule or regulation
applicable to the Servicer of any court or of any Federal or State regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties.
 
                        (e)  No Proceedings .  To the Servicer’s best knowledge,
there are no proceedings or investigations pending, or threatened, before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties: 
(i) asserting the invalidity of this Agreement, the Indenture, any of the other
Basic Documents, the Notes or the Certificate, (ii) seeking to prevent the
issuance of the Notes or the Certificate or the consummation of any of the
transactions contemplated by this Agreement, the Indenture or any of the other
Basic Documents, (iii) seeking any determination or ruling that might materially
and adversely affect the performance by the Servicer of its obligations under,
or the validity or enforceability of, this Agreement, the Indenture, any of the
other Basic
 
 
 
37

--------------------------------------------------------------------------------


 
 
Documents, the Notes or the Certificate or (iv) relating to the Servicer and
which might adversely affect the Federal or state income tax attributes of the
Notes or the Certificate.
 
                        (f)   No Insolvent Obligors .  As of the Cut-off Date,
no Obligor on a Receivable is shown on the Receivable Files as the subject of a
bankruptcy proceeding.
 
                        SECTION 7.02   Indemnities of Servicer .  The Servicer
shall be liable in accordance herewith only to the extent of the obligations
specifically undertaken by the Servicer under this Agreement.
 
                        (a)  The Servicer shall defend, indemnify and hold
harmless the Issuing Entity, the Owner Trustee, the Indenture Trustee, the
Noteholders, the Certificateholder and the Seller and any of the officers,
directors and agents of the Issuing Entity, the Owner Trustee, the Indenture
Trustee and the Seller from and against any and all costs, expenses, losses,
damages, claims and liabilities, arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof of any Financed
Equipment.
 
                        (b)  The Servicer shall indemnify, defend and hold
harmless the Issuing Entity, the Owner Trustee, the Indenture Trustee, and the
Seller and their respective officers, directors and agents from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated herein, including any sales, gross receipts,
general corporation, tangible personal property, privilege or license taxes
(but, in the case of the Issuing Entity, not including any taxes asserted with
respect to, and as of the date of, the sale of the Receivables to the Issuing
Entity or the issuance and original sale of the Certificate and the Notes, or
asserted with respect to ownership of the Receivables, or Federal or other
income taxes arising out of distributions on the Certificate or the Notes) and
costs and expenses in defending against the same.
 
                        (c)  The Servicer shall indemnify, defend and hold
harmless the Issuing Entity, the Owner Trustee, the Indenture Trustee, the
Seller, the Certificateholder and the Noteholders and any of the officers,
directors and agents of the Issuing Entity, the Owner Trustee, the Indenture
Trustee and the Seller from and against any and all costs, expenses, losses,
claims, damages and liabilities to the extent that such cost, expense, loss,
claim, damage or liability arose out of, or was imposed upon any such Person
through, the negligence, willful misfeasance or bad faith of the Servicer in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement or on account of
the failure of the Servicer to be qualified to do business as a foreign
corporation or to have obtained a license or approval in any jurisdiction.
 
                        (d)  The Servicer shall indemnify, defend and hold
harmless the Owner Trustee and the Indenture Trustee and their respective
officers, directors and agents from and against all costs, expenses, losses,
claims, damages and liabilities arising out of or incurred in connection with
the acceptance or performance of the trusts and duties herein and contained in
the Trust Agreement, in the case of the Owner Trustee, and contained in the
Indenture, in the case of the Indenture Trustee, except to the extent that such
cost, expense, loss, claim, damage or liability:  (i) shall be due to the
willful misfeasance, bad faith or negligence (except for errors in judgment) of
the Owner Trustee or the Indenture Trustee as applicable; or (ii) shall arise
from the breach by
 
 
38

--------------------------------------------------------------------------------


 
 
the Owner Trustee of any of its representations or warranties set forth in
Section 7.03 of the Trust Agreement.
 
                        (e)  To the extent not indemnified by the Seller under
Section 6.03, the Servicer shall pay any and all taxes levied or assessed upon
all or any part of the Owner Trust Estate, other than any taxes asserted with
respect to, and as of the date of, the sale of the Receivables to the Issuing
Entity or the issuance and original sale of the Certificate and the Notes, or
Federal or other income taxes imposed on the Issuing Entity because of its
classification or reclassification for tax purposes, or Federal or other income
taxes arising out of distributions on the Certificate or the Notes, and the
Servicer shall pay and indemnify against any and all state and local property
taxes (including taxes on intangibles), excise taxes, sales taxes, franchise
taxes (excluding franchise taxes based on or measured by income) and similar
taxes levied or assessed upon all or any part of the Owner Trust Estate
including, without limitation, the Receivables.
 
                        (f)   The Servicer shall pay the Indenture Trustee from
time to time reasonable compensation for all services rendered by the Indenture
Trustee under the Indenture (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust).
 
                        (g)  The Servicer shall, except as otherwise expressly
provided in the Indenture, reimburse the Indenture Trustee upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Indenture Trustee in accordance with any provision of the Indenture (including,
but not limited to, the reasonable compensation, expenses and disbursements of
its agents and either in-house counsel or outside counsel, but not both) except
any such expense, disbursement or advance as may be attributable to its
negligence or bad faith.
 
                        (h)        The Servicer shall pay (or cause to be paid)
when due and shall indemnify, defend and hold harmless the Issuing Entity from
and against all liability as a result of Treasury Regulation Section 1.1502-6(a)
or similar provision under state or local law for income, franchise, gross
receipts or other doing business taxes of the Servicer and any other corporation
or entity (other than the Issuing Entity) that joins or has ever joined (or is
or has ever been required to join) with the Servicer or the Seller in filing any
consolidated, combined or unitary tax return, and costs and expenses in
defending against the same; provided, however, the Issuing Entity shall be
liable for and shall pay when due any and all taxes of the Issuing Entity
(including from ownership and collection of the Receivables) determined on
separate entity basis and no claim may be made and no amount indemnified against
under this Section 7.02(h) on account of taxes of the Issuing Entity.
 
                        For purposes of this Section 7.02, in the event of the
termination of the rights and obligations of JDCC (or any successor thereto
pursuant to Section 7.03) as Servicer pursuant to Section 8.01, or a resignation
by such Servicer pursuant to this Agreement, such Servicer shall be deemed to be
the Servicer pending appointment of a successor Servicer (other than the
Indenture Trustee) pursuant to Section 8.02.
 
                        Indemnification under this Section shall survive the
resignation or removal of the Owner Trustee or the Indenture Trustee or the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation.  If the Servicer shall have
 
 
 
39

--------------------------------------------------------------------------------


 
 
made any indemnity payments pursuant to this Section and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person shall promptly repay such amounts to the Servicer,
without interest.
 
                        SECTION 7.03   Merger or Consolidation of, or Assumption
of the Obligations of, Servicer .  Any Person (a) into which the Servicer may be
merged or consolidated, (b) which may result from any merger or consolidation to
which the Servicer shall be a party, (c) which may succeed to the properties and
assets of the Servicer substantially as a whole, or (d) with respect to the
Servicer’s obligations hereunder, which is a corporation 50% or more of the
voting stock of which is owned, directly or indirectly, by Deere, which Person
executed an agreement of assumption to perform every obligation of the Servicer
hereunder, shall be the successor to the Servicer under this Agreement without
further act on the part of any of the parties to this Agreement; provided,
however, that (i) immediately after giving effect to such transaction, no
Servicer Default, and no event which, after notice or lapse of time, or both,
would become a Servicer Default shall have occurred and be continuing, (ii) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with, (iii) the Rating Agency
Condition shall have been satisfied with respect to such transaction and (iv)
the Servicer shall have delivered to the Owner Trustee and the Indenture Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed (if required) and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee,
respectively, in the Receivables and reciting the details of such filings or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interests.  The Servicer shall provide the Seller
in writing with such information as reasonably requested by the Seller to comply
with its Exchange Act reporting obligations with respect to a successor
servicer.  Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (i), (ii), (iii)
and (iv) above shall be conditions to the consummation of the transactions
referred to in clause (a), (b), (c) or (d) above.
 
                        SECTION 7.04   Limitation on Liability of Servicer and
Others .  Neither the Servicer nor the Sub-Servicer nor any of the directors or
officers or employees or agents of the Servicer or the Sub-Servicer, as the case
may be, shall be under any liability to the Issuing Entity, the Noteholders or
the Certificateholder, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Servicer, the Sub-Servicer or any such person against any liability
that would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement.  The Servicer, the Sub-Servicer and
any director or officer or employee or agent of the Servicer or the
Sub-Servicer, as the case may be, may rely in good faith on any document of any
kind prima facie properly executed and submitted by any person respecting any
matters arising under this Agreement.
 
                        Except as provided in this Agreement, neither the
Servicer nor the Sub-Servicer shall be under any obligation to appear in,
prosecute or defend any legal action that shall not be
 
 
 
40

--------------------------------------------------------------------------------


 
 
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer or the Sub-Servicer may undertake any
reasonable action that it may deem necessary or desirable in respect of this
Agreement and the Basic Documents and the rights and duties of the parties to
this Agreement and the Basic Documents and the interests of the
Certificateholder under this Agreement and the Noteholders under the Indenture.
 
                        SECTION 7.05   JDCC Not to Resign as Servicer .  Subject
to the provisions of Section 7.03, JDCC shall not resign from the obligations
and duties hereby imposed on it as Servicer under this Agreement except upon
determination that the performance of its duties under this Agreement shall no
longer be permissible under applicable law.  Notice of any such determination
permitting the resignation of JDCC shall be communicated to the Owner Trustee
and the Indenture Trustee at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination shall be evidenced by an Opinion of
Counsel to such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice.  No such resignation shall
become effective until the Indenture Trustee or a successor Servicer shall have
assumed the responsibilities and obligations of JDCC in accordance with Section
8.02 and provided the Seller in writing with such information as reasonably
requested by the Seller to comply with its Exchange Act reporting obligations
with respect to such resignation.
 
                        SECTION 7.06   Servicer to Act as Administrator .  In
the event of the resignation or removal of the Administrator and the failure of
a successor Administrator to have been appointed and to have accepted such
appointment as successor Administrator, the Servicer shall become the successor
Administrator and shall be bound by the terms of the Administration Agreement.
 
 
ARTICLE VIII

Default
 
                        SECTION 8.01   Servicer Default .  If any one of the
following events (a “Servicer Default”) shall occur and be continuing:
 
        (a)  any failure by the Servicer to deliver to the Indenture Trustee for
deposit in any of the Trust Accounts or the Certificate Distribution Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom that shall continue unremedied for a period of three
Business Days after written notice of such failure is received by the Servicer
from the Owner Trustee or the Indenture Trustee or after discovery of such
failure by an officer of the Servicer; or
 
        (b)  failure on the part of the Servicer or the Seller, as the case may
be, duly to observe or to perform in any material respect any other covenants or
agreements of the Servicer or the Seller (as the case may be) set forth in this
Agreement or any other Basic Document, which failure shall (i) materially and
adversely affect the rights of Certificateholder or Noteholders and (ii)
continue unremedied for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied,
 
 
 
41

--------------------------------------------------------------------------------


 
 
shall have been given (A) to the Servicer or the Seller (as the case may be) by
the Owner Trustee or the Indenture Trustee or (B) to the Servicer or the Seller
(as the case may be), and to the Owner Trustee and the Indenture Trustee by the
Holders of Notes evidencing not less than 25% of the Outstanding Amount of the
Notes or the Certificateholder (as defined in the Trust Agreement); or
 
        (c)  an Insolvency Event occurs with respect to the Servicer;
 
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee (so long as a Trust Officer of the
Indenture Trustee has received notice or has actual knowledge of such Servicer
Default), or the Holders of Notes evidencing not less than 25% of the
Outstanding Amount of the Notes, by notice then given in writing to the Servicer
(and to the Indenture Trustee and the Owner Trustee if given by the Noteholders)
may terminate all the rights and obligations (other than the obligations set
forth in Section 7.02 hereof) of the Servicer under this Agreement.  On or after
the receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement, whether with respect to the Notes, the
Certificate or the Receivables or otherwise, shall, without further action, pass
to and be vested in the Indenture Trustee or such successor Servicer as may be
appointed under Section 8.02; and, without limitation, the Indenture Trustee and
the Owner Trustee are hereby authorized and empowered to execute and deliver, on
behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise.  The predecessor Servicer shall cooperate
with the successor Servicer, the Indenture Trustee and the Owner Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the successor Servicer
for administration by it of all cash amounts that shall at the time be held by
the predecessor Servicer for deposit, or shall thereafter be received by it with
respect to a Receivable.  All reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring the
Receivable Files to the successor Servicer and amending this Agreement to
reflect such succession as Servicer pursuant to this Section shall be paid by
the predecessor Servicer upon presentation of reasonable documentation of such
costs and expenses.  Upon receipt of notice of the occurrence of a Servicer
Default, the Owner Trustee shall give notice thereof to the Rating Agencies.
 
                  SECTION 8.02   Appointment of Successor .
 
                        (a)  Upon the Servicer’s receipt of notice of
termination, pursuant to Section 8.01 or the Servicer’s resignation in
accordance with the terms of this Agreement, the predecessor Servicer shall
continue to perform its functions as Servicer under this Agreement, in the case
of termination, only until the date specified in such termination notice or, if
no such date is specified in a notice of termination, until receipt of such
notice and, in the case of resignation, until the earlier of (x) the date 45
days from the delivery to the Owner Trustee and the Indenture Trustee of written
notice of such resignation (or written confirmation of such notice) in
accordance with the terms of this Agreement and (y) the date upon which the
predecessor Servicer shall become unable to act as Servicer, as specified in the
notice of resignation and accompanying Opinion of Counsel.  In the event of the
Servicer’s termination hereunder, the
 
 
 
42

--------------------------------------------------------------------------------


 
Indenture Trustee shall appoint a successor Servicer, and the successor Servicer
shall accept its appointment by a written assumption in form acceptable to the
Owner Trustee and the Indenture Trustee.  In the event that a successor Servicer
has not been appointed at the time when the predecessor Servicer has ceased to
act as Servicer in accordance with this Section, pending the appointment of and
acceptance by a successor Servicer, the Indenture Trustee without further action
shall automatically be appointed and serve as the successor Servicer and the
Indenture Trustee shall be entitled to the Servicing Fee; provided, however, the
provisions of Section 7.01 shall not apply and the provisions of Section 4.07
shall not apply in the case of a breach by a predecessor Servicer.  The
Indenture Trustee may delegate any of its servicing obligations to an Affiliate
or agent in accordance with Section 4.14.  The Indenture Trustee shall not be
liable for any action or failure to act on the part of the predecessor
Servicer.  Notwithstanding the above, the Indenture Trustee shall, if it shall
be unwilling or legally unable so to act, appoint or petition a court of
competent jurisdiction to appoint, any established institution, having a net
worth of not less than $50,000,000 and whose regular business shall include the
servicing of equipment receivables, as the successor to the Servicer under this
Agreement.
 
                        (b)  Upon appointment, the successor Servicer (including
the Indenture Trustee acting as successor Servicer) shall be the successor in
all respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.
 
                        (c)  Subject to the Indenture Trustee’s right to appoint
a successor Servicer pursuant to Section 8.02(a) after the Indenture Trustee has
become the Servicer, the Servicer may not resign unless it is prohibited from
serving as such by law.
 
                        SECTION 8.03   Notification to Noteholders and the
Certificateholder .  Upon any termination of, or appointment of a successor to
the Servicer pursuant to this Article VIII, the Owner Trustee shall give prompt
written notice thereof to the Certificateholder and the Indenture Trustee shall
give prompt written notice thereof to Noteholders and the Rating Agencies.
 
                        SECTION 8.04   Waiver of Past Defaults .  The Holders of
Notes evidencing not less than a majority of the Outstanding Amount of the
Notes, on behalf of all Noteholders (or the Holder (as defined in the Trust
Agreement) of the Certificate, in the case of any default which does not
adversely affect the Indenture Trustee or the Noteholders) may, waive in writing
any default by the Servicer in the performance of its obligations hereunder and
its consequences, except a default in making any required deposits to or
payments from any of the Trust Accounts in accordance with this Agreement.  Upon
any such waiver of a past default, such default shall cease to exist, and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement.  No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto.
 
 
ARTICLE IX

Termination
 
                        SECTION 9.01   Optional Purchase of All Receivables and
Termination .
 
 
 
43

--------------------------------------------------------------------------------


 
 
                        (a)  On the last day of any Collection Period
immediately preceding a Payment Date as of which the then outstanding Pool
Balance is 10% or less of the Initial Pool Balance, the Servicer shall have the
option to purchase the Owner Trust Estate, other than the Trust Accounts and the
Certificate Distribution Account; provided, however, that the Servicer may not
effect any such purchase so long as the rating on Deere’s long-term debt
obligations is less than Baa3 by Moody’s, unless the Owner Trustee and the
Indenture Trustee shall have received an Opinion of Counsel to the effect that
such purchase would not constitute a fraudulent conveyance; provided further
that each Rating Agency shall receive a copy of such Opinion of Counsel and
shall have confirmed that the rating assigned to the Notes by such Rating Agency
shall not be withdrawn or downgraded as a result of such purchase.  To exercise
such option, the Servicer shall deposit pursuant to Section 5.03 in the
Collection Account an amount equal to the aggregate Purchase Amount for the
Receivables (including defaulted Receivables) and shall succeed to all interests
in and to the Trust.
 
                        (b)  Upon any sale of the assets of the Trust pursuant
to Section 9.02 of the Trust Agreement, the Servicer shall instruct the
Indenture Trustee to deposit the proceeds from such sale after all payments and
reserves therefrom have been made (the “Insolvency Proceeds”) in the Collection
Account.  On the Payment Date on which the Insolvency Proceeds are deposited in
the Collection Account (or, if such proceeds are not so deposited on a Payment
Date, on the Payment Date immediately following such deposit), the Servicer
shall instruct the Indenture Trustee to make the following deposits (after the
application on such Payment Date of the Total Distribution Amount and funds on
deposit in the Reserve Account pursuant to Sections 5.04 and 5.05) from the
Insolvency Proceeds and any funds remaining on deposit in the Reserve Account
(to the extent such amounts are property of the Issuing Entity) (including the
proceeds of any sale of investments therein as described in the following
sentence):
 
        (i)         to the Note Distribution Account, any portion of the accrued
but unpaid interest on the Notes not otherwise deposited into the Note
Distribution Account on such Payment Date;
 
        (ii)        to the Note Distribution Account, the outstanding principal
balance of the Notes (after giving effect to the reduction in the outstanding
principal balance of the Notes to result from the deposits made in the Note
Distribution Account on such Payment Date and on prior Payment Dates); and
 
        (iii)       to the Certificate Distribution Account, the Certificate
Balance (after giving effect to the reduction in the Certificate Balance to
result from the deposits made in the Certificate Distribution Account on such
Payment Date).
 
Any investments on deposit in the Reserve Account and the Note Distribution
Account (to the extent such amounts are property of the Issuing Entity) which
will not mature on or before such Payment Date shall be sold by the Indenture
Trustee at such time as will result in the Indenture Trustee receiving the
proceeds from such sale not later than the Transfer Date preceding such Payment
Date.  Any Insolvency Proceeds remaining after the deposits described above
shall be paid to the Seller.
 
 
 
44

--------------------------------------------------------------------------------


 
                        (c)  Notice of any termination of the Trust shall be
given by the Servicer to the Owner Trustee and the Indenture Trustee as soon as
practicable after the Servicer has received notice thereof.
 
                        (d)  Following the satisfaction and discharge of the
Indenture and the payment in full of the principal of and interest on, and the
cancellation of all of, the Notes, the Certificateholder will succeed to the
rights of the Noteholders hereunder other than Section 5.06(a) and the Owner
Trustee will succeed to the rights of the Indenture Trustee pursuant to this
Agreement.
 
                        (e)  This Agreement shall terminate upon the termination
of the Trust.
 
 
ARTICLE X

Miscellaneous Provisions
 
                        SECTION 10.01   Amendment .  This Agreement may be
amended by the Seller, the Servicer and the Owner Trustee, with the consent of
the Indenture Trustee, but without the consent of any of the Noteholders or the
Certificateholder, to cure any ambiguity, to correct or supplement any provision
in this Agreement or for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions in this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholder;
provided, however, that such action shall not, adversely affect in any material
respect the interests of any Noteholder or Certificateholder; provided further
that 10 days prior written notice of any such amendment be given to each Rating
Agency and, if a Rating Agency notifies the Owner Trustee that such amendment
will result in a downgrading or withdrawal of the then current rating of any
class of the Notes or the Certificate, such amendment shall become effective
with the consent of the Holders of Notes evidencing not less than a majority of
the Outstanding Amount of the Notes and the consent of the Certificateholder;
provided further that any solicitation of such consent shall disclose the
downgrading or withdrawal that would result from such amendment.
 
                        This Agreement may also be amended from time to time,
with 10 days prior notice to each of the Rating Agencies, by the Seller, the
Servicer and the Owner Trustee, with the consent of the Indenture Trustee, the
consent of the Holders of Notes evidencing not less than a majority of the
Outstanding Amount of the Notes and the consent of the Holder of the
Certificate, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders or the Certificateholder; provided,
however, that no such amendment shall (a) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made for the benefit
of the Noteholders or the Certificateholder or (b) reduce the aforesaid
percentage of the Outstanding Amount of the Notes and the Certificate Balance,
the Holders of which are required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and the consent of the
Certificateholder.
 
 
 
45

--------------------------------------------------------------------------------


 
                        Promptly after the execution of any such amendment or
consent, the Owner Trustee shall furnish written notification of the substance
of such amendment or consent to the Certificateholder.
 
                        It shall not be necessary for the consent of the
Certificateholder or the Noteholders pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.
 
                        Prior to the execution of any amendment to this
Agreement, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and the Opinion of
Counsel referred to in Section 10.02(i)(1) and that all conditions precedent
have been satisfied.  The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement or otherwise.
 
                        SECTION 10.02   Protection of Title to Trust .
 
                        (a)  The Seller shall file (and if required, authorize)
such financing statements and cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain, and protect the interest of the Issuing Entity and
the interests of the Indenture Trustee in the Receivables and in the proceeds
thereof.  The Seller shall deliver (or cause to be delivered) to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.
 
                        (b)  Neither the Seller nor the Servicer shall change
its name, identity, corporate structure or jurisdiction of organization in any
manner that would, could or might make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the meaning of Section 9-506 of the UCC, unless it shall have given the
Owner Trustee and the Indenture Trustee at least five days’ prior written notice
thereof and shall have promptly filed appropriate new financing statements
and/or amendments to all previously filed financing statements or continuation
statements.
 
                        (c)  Each of the Seller and the Servicer shall have an
obligation to give the Owner Trustee and the Indenture Trustee at least 60 days
prior written notice of any relocation of its jurisdiction of organization if,
as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall promptly file
any such amendment or new financing statements as the case may be.  The Servicer
shall at all times maintain each office from which it shall service Receivables,
and its jurisdiction of organization, within the United States of America.
 
                        (d)  The Servicer shall maintain accounts and records as
to each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
 
 
 
46

--------------------------------------------------------------------------------


 
 
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.
 
                        (e)  The Servicer shall maintain its computer systems so
that, from and after the time of sale under this Agreement of the Receivables,
the Servicer’s master computer records (including any backup archives) that
refer to a Receivable shall indicate clearly the interest of the Issuing Entity
and the Indenture Trustee in such Receivable and that such Receivable is owned
by the Issuing Entity and has been pledged to the Indenture Trustee.  Indication
of the Issuing Entity’s and the Indenture Trustee’s interest in a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the related Receivable shall have been paid in full, purchased or
repurchased.
 
                        (f)   If at any time the Seller or the Servicer shall
propose to sell, grant a security interest in, or otherwise transfer any
interest in equipment receivables to any prospective purchaser, lender or other
transferee, the Servicer shall give to such prospective purchaser, lender or
other transferee computer tapes, records or printouts (including any restored
from backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been sold and is
owned by the Issuing Entity and has been pledged to the Indenture Trustee. 
 
                        (g)  The Servicer shall permit the Indenture Trustee and
its agents at any time during normal business hours to inspect, audit and make
copies of and abstracts from the Servicer’s records regarding any Receivable. 
The Indenture Trustee and its agents shall give reasonable notice of any such
inspection or audit and such inspection shall be conducted in a manner that does
not cause undue disruption or interference with the Servicer’s business.
 
                        (h)  Upon request, the Servicer shall furnish to the
Owner Trustee or to the Indenture Trustee, within five Business Days, a list of
all Receivables (by contract number and name of Obligor) then held as part of
the Trust, together with a reconciliation of such list to the Schedule of
Receivables and to each of the Servicer’s Certificates furnished before such
request indicating removal of Receivables from the Trust.
 
                        (i)   The Servicer shall deliver to the Owner Trustee
and the Indenture Trustee:
 
                  (1)  promptly after the execution and delivery of this
Agreement and of each amendment thereto, an Opinion of Counsel either (A)
stating that, in the opinion of such counsel, all financing statements and
continuation statements have been executed and filed that are necessary fully to
preserve and protect the interest of the Owner Trustee and the Indenture Trustee
in the Receivables, and reciting the details of such filings or referring to
prior Opinions of Counsel in which such details are given, or (B) stating that,
in the opinion of such counsel, no such action shall be necessary to preserve
and protect such interest; and
 
                  (2)  within 90 days after the beginning of each calendar year
beginning with the first calendar year beginning more than three months after
the Cut-off Date, an Opinion of Counsel, dated as of a date during such 90-day
period, either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been
 
 
 
47

--------------------------------------------------------------------------------


 
 
executed and filed that are necessary fully to preserve and protect the interest
of the Owner Trustee and the Indenture Trustee in the Receivables, and reciting
the details of such filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest.
 
                        Each Opinion of Counsel referred to in clause (1) or (2)
above shall specify any action necessary (as of the date of such opinion) to be
taken in the following year to preserve and protect such interest.
 
                        (j)   The Seller shall, to the extent required by
applicable law, cause the Certificate and the Notes to be registered with the
Commission pursuant to Section 12(b) or Section 12 (g) of the Exchange Act
within the time periods specified in such sections.
 
                        SECTION 10.03   Notices .  All demands, notices,
instructions and communications upon or to the Seller, the Servicer, the Owner
Trustee, the Indenture Trustee or the Rating Agencies under this Agreement shall
be in writing, personally delivered, sent by facsimile or mailed by certified
mail, return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Seller, to John Deere Receivables, Inc., 1 East
First Street, Suite 600, Reno, Nevada 89501, Attention:  Manager (702-786-5914),
with a copy to Assistant Treasurer, Deere & Company, One John Deere Place,
Moline, Illinois 61265-8098 (309-765-5697), (b) in the case of the Servicer, to
John Deere Capital Corporation, 1 East First Street, Suite 600, Reno, Nevada
89501, Attention:  Manager (702-786-5527), with a copy to Assistant Treasurer,
Deere & Company, One John Deere Place, Moline, Illinois 61265-8098
(309-765-5697), (c) in the case of the Issuing Entity or the Owner Trustee, at
the Corporate Trust Office (as defined in the Trust Agreement) with a copy to
The Bank of New York, 101 Barclay Street, 8W, New York, NY 10286, Attention: 
Michael Burack, (d) in the case of the Indenture Trustee, at the Corporate Trust
Office, (e) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS
Monitoring Department, 99 Church Street, New York, New York 10007, and (f) in
the case of Standard & Poor’s, to Standard & Poor’s Ratings Services, 55 Water
Street, 40th Floor, New York, New York 10041, Attention of Asset Backed
Surveillance Department; or, as to each of the foregoing, at such other address
as shall be designated by written notice to the other parties.
 
                        SECTION 10.04   Assignment .  Notwithstanding anything
to the contrary contained herein, except as provided in Sections 6.04 and 7.03
and as provided in the provisions of this Agreement concerning the resignation
of the Servicer, this Agreement may not be assigned by the Seller or the
Servicer.
 
                        SECTION 10.05   Limitations on Rights of Others .  The
provisions of this Agreement are solely for the benefit of the Seller, the
Servicer, the Issuing Entity, the Owner Trustee, the Certificateholder, the
Indenture Trustee and the Noteholders and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Owner Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.
 
 
48

--------------------------------------------------------------------------------


 
 
                        SECTION 10.06   Severability .  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
                        SECTION 10.07   Separate Counterparts .  This Agreement
may be executed by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.
 
                        SECTION 10.08   Headings .  The headings of the various
Articles and Sections herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.
 
                        SECTION 10.09   Governing Law .  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
                        SECTION 10.10   Assignment to Indenture Trustee .  The
Seller hereby acknowledges and consents to any mortgage, pledge, assignment and
grant of a security interest by the Issuing Entity to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders of all right, title
and interest of the Issuing Entity in, to and under the Receivables and/or the
assignment of any or all of the Issuing Entity’s rights and obligations
hereunder to the Indenture Trustee.
 
                        SECTION 10.11   Nonpetition Covenants .
 
                        (a)  Notwithstanding any prior termination of this
Agreement, the Servicer and the Seller shall not, prior to the date which is one
year and one day after the termination of this Agreement with respect to the
Issuing Entity, acquiesce, petition or otherwise invoke or cause the Issuing
Entity to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuing Entity under any
Federal or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuing Entity or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Issuing Entity.
 
                        (b)  Notwithstanding any prior termination of this
Agreement, the Servicer shall not, prior to the date which is one year and one
day after there has been paid in full all debt issued by any securitization
vehicle in respect of which the Seller holds any interest, acquiesce, petition
or otherwise invoke or cause the Seller to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Seller under any Federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Seller or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Seller.
 
                        SECTION 10.12   Limitation of Liability of Owner Trustee
and Indenture Trustee .
 
 
 
49

--------------------------------------------------------------------------------


 
 
                        (a)  Notwithstanding anything contained herein to the
contrary, this Agreement has been countersigned by BNYM (Delaware) not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuing
Entity and in no event shall BNYM (Delaware) in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuing Entity hereunder or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Issuing Entity.  For all purposes of
this Agreement, in the performance of its duties or obligations hereunder or in
the performance of any duties or obligations of the Issuing Entity hereunder,
the Owner Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Articles VI, VII and VIII of the Trust Agreement.
 
                        (b)  Notwithstanding anything contained herein to the
contrary, this Agreement has been accepted by U.S. Bank National Association not
in its individual capacity but solely as Indenture Trustee and in no event shall
U.S. Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuing Entity
hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuing Entity.
 
                        SECTION 10.13   Additional Securities .  The issuance of
any securities by John Deere Receivables, Inc., other than the Notes and the
Certificate, will require satisfaction of the Rating Agency Condition. 
 
 
 
50

--------------------------------------------------------------------------------


 
                        IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.
 



   
JOHN DEERE OWNER TRUST 2008
             
By:
BNYM (Delaware),
not in its individual capacity but solely as
Owner Trustee on behalf of the Trust,
               
By:
/s/ Kristine Gullo
       
Name:  Kristine Gullo
       
Title:    Vice President
           




   
JOHN DEERE RECEIVABLES, INC.,
     
Seller,
                         
By:
/s/ Larry J. Gant
       
Name:  Larry J. Gant
       
Title:    Assistant Secretary
           




   
JOHN DEERE CAPITAL CORPORATION,
     
Servicer,
                         
By:
/s/ Gregory A. Van Bladel
       
Name:  Gregory A. Van Bladel
       
Title:    Assistant Secretary
           



 
 
 
 

--------------------------------------------------------------------------------


 


 
Acknowledged, Accepted and Agreed:
     
BNYM (Delaware),
 
  not in its individual
 
  capacity but solely
 
  as Owner Trustee,
             
By:
/s/ Kristine K. Gullo
   
Name:  Kristine K. Gullo
 
Title:    Vice President
           
Acknowledged, Accepted and Agreed:
     
U.S. Bank National Association,
 
  not in its individual
 
  capacity but solely
 
  as Indenture Trustee,
             
By:
/s/ Melissa A. Rosal
   
Name:  Melissa A. Rosal
 
Title:    Vice President
   

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
SCHEDULE A
 
 
 
Schedule of Receivables
 
 
(Delivered to the Trust at the Closing)
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




 
SCHEDULE B
 
 
 
Location of Receivable Files
 
 
Suite 600
 
 
1 East First Street
 
 
Reno, Nevada 89501
 
 
 
 
 



--------------------------------------------------------------------------------


 
 
SCHEDULE C
 
 
 
LIST OF FISCAL MONTHS
 
 
FISCAL MONTH CUTOFF DATES (BY FISCAL YEAR)
 
 
 
 
 

                   
Fiscal
 
Calendar
 
2008
 
2009
 
2010
 
2011
 
2012
 
2013
 
2014
 
2015
 
Month
 
Month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 
November
 
 25-Nov-07
 
 30-Nov-08
 
 29-Nov-09
 
28-Nov-10
 
27-Nov-11
 
25-Nov-12
 
24-Nov-13
 
30-Nov-14
 
2
 
December
 
23-Dec-07
 
28-Dec-08
 
27-Dec-09
 
26-Dec-10
 
25-Dec-11
 
23-Dec-12
 
22-Dec-13
 
28-Dec-14
 
3
 
January
 
27-Jan-08
 
01-Feb-09
 
31-Jan-10
 
30-Jan-11
 
29-Jan-12
 
27-Jan-13
 
26-Jan-14
 
1-Feb-15
 
4
 
February
 
24-Feb-08
 
01-Mar-09
 
28-Feb-10
 
27-Feb-11
 
26-Feb-12
 
24-Feb-13
 
23-Feb-14
 
1-Mar-15
 
5
 
March
 
23-Mar-08 
 
29-Mar-09 
 
28-Mar-10 
 
27-Mar-11
 
25-Mar-12
 
24-Mar-13
 
23-Mar-14
 
29-Mar-15
 
6
 
April
 
27-Apr-08
 
03-May-09
 
02-May-10
 
01-May-11
 
29-Apr-12
 
28-Apr-13
 
27-Apr-14
 
3-May-15
 
7
 
May
 
25-May-08 
 
31-May-09 
 
30-May-10 
 
29-May-11
 
27-May-12
 
26-May-13
 
25-May-14
 
31-May-15
 
8
 
June
 
22-Jun-08
 
28-Jun-09
 
27-Jun-10
 
26-Jun-11
 
24-Jun-12
 
23-Jun-13
 
22-Jun-14
 
28-Jun-15
 
9
 
July
 
27-Jul-08
 
02-Aug-09
 
01-Aug-10
 
31-Jul-11
 
29-Jul-12
 
28-Jul-13
 
27-Jul-14
 
2-Aug-15
 
10
 
August
 
24-Aug-08
 
30-Aug-09
 
29-Aug-10
 
28-Aug-11
 
26-Aug-12
 
25-Aug-13
 
24-Aug-14
 
30-Aug-15
 
11
 
September
 
28-Sep-08
 
27-Sep-09
 
26-Sep-10
 
25-Sep-11
 
23-Sep-12
 
22-Sep-13
 
28-Sep-14
 
27-Sep-15
 
12
 
October
 
31-Oct-08
 
31-Oct-09
 
31-Oct-10
 
31-Oct-11
 
31-Oct-12
 
31-Oct-13
 
31-Oct-14
 
31-Oct-15
 



 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE D
 
 
Servicer’s Certificate
 
 
                        The undersigned hereby certify that (i) they are,
respectively, a duly elected Vice President and Assistant Secretary of John
Deere Capital Corporation and (ii) this Servicing Certificate complies with the
requirements of, and is being delivered pursuant to, Section 4.09 of the Sale
and Servicing Agreement (the “Sale and Servicing Agreement”) dated as of April
15, 2008 between John Deere Owner Trust 2008, John Deere Receivables, Inc. and
John Deere Capital Corporation.
 
 
 
 
 

 Dated:      
 
 
Name:
 
 
 
 
Title:
Vice President
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------



 
Payment Date:  __________________________________
 
Scheduled Payment Date:
Actual Payment Date:
Collection Period Begin Date:
Collection Period End Date:
Days in accrual period for Act/360:
Days in accrual period for 30/360:
 
(1)  Total Distribution Amount:
(a)  Total cash receipts during the month
(b)  Administrative repurchases during the month
(c)  Investment earnings on cash accounts
 
(2)           (a) Administration Fee:
(b) Administration Fee Shortfall:
 
(3)        Noteholders’ Interest Distributable Amount deposited into Note
Distribution Account:
             Noteholders’ Interest Carryover Shortfall:
 
(a)           (i) Noteholders’ Interest Distributable Amount applicable to Class
A-1 Notes:
(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-1 Notes:
 
(b)           (i) Noteholders’ Interest Distributable Amount applicable to Class
A-2 Notes:
(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-2 Notes:
 
(c)           (i) Noteholders’ Interest Distributable Amount applicable to Class
A-3 Notes:
(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-3 Notes:
 
(d)           (i) Noteholders’ Interest Distributable Amount applicable to Class
A-4 Notes:
(ii) Noteholders’ Interest Carryover Shortfall applicable to Class A-4 Notes:
 
(4)        Noteholders’ Monthly  Principal Distributable Amount deposited into
Note Distribution Account:
             Noteholders’ Principal Carryover Shortfall:
 
(a)           (i) Class A-1 Noteholders’ Monthly Principal Distributable Amount:
(ii) % of Principal Distributable Amount applicable to Class A-1 Noteholders:
(iii) Class A-1 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-1 Noteholders’ Principal Distributable Amount:
 
(b)           (i) Class A-2 Noteholders’ Monthly Principal Distributable Amount:
(ii) % of Principal Distributable Amount applicable to Class A-2 Noteholders:
(iii) Class A-2 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-2 Noteholders’ Principal Distributable Amount:
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
(c)           (i) Class A-3 Noteholders’ Monthly Principal Distributable Amount:
(ii) % of Principal Distributable Amount applicable to Class A-3 Noteholders:
(iii) Class A-3 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-3 Noteholders’ Principal Distributable Amount:
 
(d)           (i) Class A-4 Noteholders’ Monthly Principal Distributable Amount:
(ii) % of Principal Distributable Amount applicable to Class A-4 Noteholders:
(iii) Class A-4 Noteholders’ Principal Carryover Shortfall:
(iv) Class A-4 Noteholders’ Principal Distributable Amount:
 
(5)  Noteholders’ Distributable Amount:
 
(6)  Reserve Account balance
(a)  Beginning balance
(b)  Amount of deposit from Collection Account to Reserve Account
(i) Amount to increase the amount on deposit in the Reserve Account to the
Specified Reserve Account Balance
(ii) Amount of excess to Reserve Account from Collection Account
(c)  Amount to be withdrawn from the Reserve Account and deposited into
NoteDistribution Account (5.05(c)):
(i) Interest Amount included above:
(ii) Principal Amount included above:
(d)  Reserve Account Balance over the Specified Reserve Account Balance (before
any distribution of excess)
(e)  Ending Balance (after giving effect to all distributions)
(f)  Specified Reserve Account Balance
 
(7)        Servicing Fee:
(a) Amount of Servicing Fee earned:
(b) Amount of Servicing Fee paid:
(c) Amount of Servicing Fee Shortfall:
 
(8)           (a) Certificateholders’ Monthly Principal Distributable Amount
applicable to current period:      
                (b) % of Principal Distribution Amount applicable to
Certificateholders:
                (c) ‘Certificateholders’ Principal Carryover Shortfall:       
 
(9)        Excess Reserve Account Balance Distributable to Seller (5.05(b)(i) or
(ii)):
 
(10)         (a) Pool Balance (excluding accrued interest) as of close of
business on the last day of the related Collection Period:
(b) Note Value as of the end of the related Collection Period:
(c) Number of Accounts at the end of the related Collection Period:      
 
(11)  After giving effect to all distributions on such Payment Date:
(a) (i) Outstanding Principal Balance of Class A-1 Notes:
(ii) Class A-1 Note Pool Factor:
 
 
 

--------------------------------------------------------------------------------


 
 
 
(b) (i) Outstanding Principal Balance of Class A-2 Notes:
(ii) Class A-2 Note Pool Factor:
 
(c) (i) Outstanding Principal Balance of Class A-3 Notes:
(ii) Class A-3 Note Pool Factor:
 
(d) (i) Outstanding Principal Balance of Class A-4 Notes:
(ii) Class A-4 Note Pool Factor:
 
(e) (i) Outstanding Principal Balance of the Certificates:
(ii)  Certificate Pool Factor:
 
(12)  Aggregate amount of Purchased Receivables for related Collection Period:
 
(13)          (i) Aggregate amount of net losses for the collection period :
                (ii) Cumulative amount of net losses:
(iii) Cumulative net loss as a percent of Initial Pool Balance (Cumulative Net
Loss Ratio):
 
(14)         (i) Face Amount of Receivables 60 days or more past due as a % of
the Pool Balance
(ii) Rolling three month 60 days or more past due as a % of Pool Balance
(Average Delinquency Ratio):
 
(15)  Collateral Composition:   
(a)  Number of loans at the beginning of the period:
(b)  Number of loans at the end of the period    :
(c)  Weighted average remaining term on receivables:
(d) Prepayment amount – monthly:
(e)  Prepayment amount - life-to-date    :
(f)  Weighted average APR of the pool assets:
(g)  Pool Factor:
 
 

 

--------------------------------------------------------------------------------


 
 
Officer’s Certificate
 
                        The undersigned hereby certify that (i) they are,
respectively, a duly elected Vice President and Assistant Secretary of John
Deere Capital Corporation, (ii) Schedule E hereto complies with the requirements
of, and is being delivered pursuant to, Section 5.06(a) of the Sale and
Servicing Agreement (the “Sale and Servicing Agreement”) dated as of April 15,
2008 between John Deere Owner Trust 2008, John Deere Receivables, Inc. and John
Deere Capital Corporation, (iii) Schedule F hereto complies with the
requirements of, and is delivered pursuant to, Section 5.06(a) of the Sale and
Servicing Agreement, and (iv) Schedule G hereto complies with the requirements
of, and is being delivered pursuant to, Section 5.04(b) of the Sale and
Servicing Agreement.
 
 

 Dated:      
 
 
 
 
 
Name:
 
       
 
Title:
 
 
Vice President
 
           

 

           
 
Name:
 
       
 
Title:
 
 
Assistant Secretary
 
                     

 
 
 
 

--------------------------------------------------------------------------------




 
 
SCHEDULE E
 
 
Statement to Certificateholder
pursuant to Section 5.06(a)
 
Payment Date:  ______________________________
 
(1)           Amount of principal being paid or distributed:
 
(a)        Class A-1 Notes:
             per $1,000 original principal amount:
 
(b)        Class A-2 Notes:
     per $1,000 original principal amount:
 
(c)        Class A-3 Notes:
     per $1,000 original principal amount:
 
(d)        Class A-4 Notes:
     per $1,000 original principal amount:
 
(e)        Certificate:
     per $1,000 original principal amount:
 
(f)         Total:
 
(2)           (a)        Amount of interest being paid or distributed:
 
(i)         Class A-1 Notes:
     per $1,000 original principal amount:
 
(ii)        Class A-2 Notes:
     per $1,000 original principal amount:
 
(iii)       Class A-3 Notes:
     per $1,000 original principal amount:
 
(iv)       Class A-4 Notes:
    per $1,000 original principal amount:
 
(v)        Total:
 
(3)           (a)        Pool Balance at end of related Collection Period:
 
(b)        Note Value at end of related Collection Period:
 
(c)        Pool Face Amount at the end of related Collection Period:
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
(4)        After giving effect to distributions on this Payment Date:
 
(a)           (i)         Outstanding principal amount of
Class A-1 Notes:
 
                (i)         Outstanding principal amount of Class A-2 Notes:
 
(iii)       Outstanding principal amount of Class A-3 Notes:
 
(iv)       Outstanding principal amount of Class A-4 Notes:
 
(b)           (i)         Certificate Balance:
 
(ii)        Certificate Pool Factor
 
(5)           (a)            Amount of Servicing Fee:
(i)         per $1,000 original principal amount of Notes and Certificate:
 
(b)          Amount of Servicing Fee earned:
 
(c)          Amount of Servicing Fee paid:
 
(d)          Amount of Servicing Fee shortfall:
 
(6)           Amount of Administration Fee:
 
(7)           Aggregate Purchase Amounts for Collection Period:
 
(8)           (i)         Amount in Reserve Account:
 
    (ii)        Specified Reserve Account Balance:
 
(9)           (i)         Scheduled Payments of Receivables 60 days or more past
due:
 
    (ii)        Scheduled Payments of Receivables 60 days or more past due as a
percent of the Pool Balance, at the end of the related Collection Period:
 
(10)         (i)         Face Amount of Receivables 60 days or more past due:
 
        (ii)        Face Amount of Receivables 60 days or more past due as a
percent of the Pool Face Amount at the end of the related Collection Period:
 
        (iii)       Face Amount of Receivables 60 days or more past due as a
percent of the Pool Balance at the end of the related Collection Period:
 
        (iv)       Rolling three month 60 days or more past due as a percent of
Pool Balance (Average Delinquency Ratio):
 
(11)         (i)         Aggregate amount of net losses for the collection
period:
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
(ii)        Cumulative amount of net losses:
 
(iii)       Cumulative net losses as a percent of initial Pool Balance
(Cumulative Net Loss Ratio):
 
(12)        If the Payment Date is in April 2010 or October 2010:
 
(i)         Average Delinquency Ratio Test is met:     Yes      No
 
(ii)        Cumulative Net Loss Ratio Test is met:       Yes      No
 
(iii)       Specified Reserve Reduction Trigger is met:      Yes      No
 
(iv)       Reserve Account reduction as a result of Specified Reserve Reduction
Trigger:
 
 
 

--------------------------------------------------------------------------------




 
SCHEDULE F
 
Statement for Noteholders
pursuant to Section 5.06(a)
 
Payment Date:  _____________________________
 
(1)         Before giving effect to distributions on this Payment Date:
 
(a)           (i)         outstanding principal amount of Class A-1 Notes:
(ii)        A-1 Note Pool Factor
 
(b)           (i)         outstanding principal amount of Class A-2 Notes:
(ii)        A-2 Note Pool Factor
 
(c)           (i)         outstanding principal amount of Class A-3 Notes:
(ii)        A-3 Note Pool Factor
 
(d)           (i)         outstanding principal amount of Class A-4 Notes:
(ii)        A-4 Note Pool Factor
 
(2)         Amount of principal being paid on Notes:
 
(a)           Class A-1 Notes:
         per $1,000 original principal amount:
 
(b)           Class A-2 Notes:
         per $1,000 original principal amount:
 
(c)           Class A-3 Notes:
         per $1,000 original principal amount:
 
(d)           Class A-4 Notes:
         per $1,000 original principal amount:
 
(e)        Total:
 
(3)           (a)        Amount of interest being paid on Notes:
 
(i)            Class A-1 Notes:
per $1,000 original principal amount:
 
(ii)           Class A-2 Notes:
per $1,000 original principal amount:
 
 

--------------------------------------------------------------------------------


 
 
(iii)          Class A-3 Notes:
per $1,000 original principal amount:
 
(iv)          Class A-4 Notes:
per $1,000 original principal amount:
 
(v)           Total:
 
(4)           (a)            Pool Balance (excluding accrued interest):
 
(i)         at beginning of related Collection Period:
 
(ii)        at end of related Collection Period:
 
(b)           Note Value:
 
(i)         at beginning of related Collection Period:
 
(ii)        at end of related Collection Period:
 
(c)           Pool Face Amount:
 
(i)         at beginning of related Collection Period:
 
(ii)        at end of related Collection Period:
 
(5)          After giving effect to distributions on this Payment Date:
 
(a)           (i)         Outstanding principal amount of Class A-1 Notes:
 
(ii)        Outstanding principal amount of Class A-2 Notes:
 
(iii)       Outstanding principal amount of Class A-3 Notes:
 
(iv)       Outstanding principal amount of Class A-4 Notes:
 
(b)           Certificate Balance:
 
(6)           (a)           Amount of Servicing Fee:
per $1,000 original principal amount of Notes and Certificate:
 
(b)        Amount of Servicing Fee earned:
 
(c)        Amount of Servicing Fee paid:
 
(d)        Amount of Servicing Fee shortfall:
 
(7)         Amount of Administration Fee:
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
(8)          Aggregate Purchase Amounts for Collection Period:
 
(9)           (i)         Amount in Reserve Account:
 
(ii)        Specified Reserve Account Balance:
 
(10)         (i)         Scheduled Payments of Receivables 60 days or more past
due:
 
(ii)        Scheduled Payments of Receivables 60 days or more past due as a
percent of the Pool Balance, at the end of the related Collection Period:
 
(11)         (i)         Face Amount of Receivables 60 days or more past due:
 
(ii)        Face Amount of Receivables 60 days or more past due as a percent of
the Pool Face Amount at the end of the related Collection Period:
 
(iii)       Face Amount of Receivables 60 days or more past due as a percent of
the Pool Balance at the end of the related Collection Period:
 
(iv)       Rolling three month 60 days or more past due as a percent of Pool
Balance (Average Delinquency Ratio):
 
(12)         (i)         Aggregate amount of net losses for the collection
period:
 
(ii)        Cumulative amount of net losses:
 
(iii)       Cumulative net losses as a percent of initial Pool Balance
(Cumulative Net Loss Ratio):
 
(13)      If the Payment Date is in April 2010 or October 2010:
 
(i)         Average Delinquency Ratio Test is met:     Yes      No
 
(ii)        Cumulative Net Loss Ratio Test is met:       Yes      No
 
(iii)       Specified Reserve Reduction Trigger is met:      Yes      No
 
(iv)       Reserve Account reduction as a result of Specified Reserve Reduction
Trigger:
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE G
 
 
 
Instructions to the Trustee for payments and deposits pursuant to Section 5.04
(b) of the Sale and Servicing Agreement:
 
Payment Date:  ____________________
 
(i)         Payment of Servicing Fee (including any previously unpaid Servicing
Fees) to Servicer:  ____________________
 
(ii)        Payment of Administration Fee to Administrator: 
____________________
 
(iii)       Accrued and unpaid interest on the Notes for such Payment Date: 
____________________
 
(iv)       Note Monthly Principal Distributable Amount to be deposited into Note
Distribution Account:  ____________________
 
(v)        Deposit to Reserve Account to increase the amounts on deposit in the
Reserve Account to the Specified Reserve Account Balance:  ____________________
 
(vi)       Certificate Monthly Principal Distributable Amount to be deposited
into Certificate Distribution Account:  ____________________
 
(vii)      Deposit to Reserve Account:  ____________________
 
 
 
 

--------------------------------------------------------------------------------


 

 
APPENDIX A
 
 
Servicing Criteria
 
            The assessment of compliance to be delivered by the Indenture
Trustee shall address the criteria identified below.
 
 
 
Reference
 
Servicing Criteria
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 